Exhibit 10.3

 

Loan Number: 1002588

 

[g214591ko01i001.jpg]

 

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 10, 2016

 

by and among

 

EQC OPERATING TRUST,

 

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Lead Bookrunners for the Revolving Credit
Facility and the 5-Year Term Loan Facility

 

WELLS FARGO SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner for the 7-Year Term Loan Facility,

 

JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,

as Syndication Agents for the Revolving Credit Facility and the 5-Year Term Loan
Facility,

 

and

 

ROYAL BANK OF CANADA, BMO HARRIS BANK, N.A., COMPASS BANK, REGIONS BANK and U.S.
BANK NATIONAL ASSOCIATION,

as Documentation Agents for the Revolving Credit Facility and the 5-Year Term
Loan Facility

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION AND PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agents for the 7-Year Term Loan Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Central Time

31

Section 1.3. Financial Attributes of Parent

31

 

 

Article II. Credit Facility

32

 

 

Section 2.1. Revolving Loans

32

Section 2.2. Term Loans

33

Section 2.3. Bid Rate Loans

33

Section 2.4. Letters of Credit

36

Section 2.5. Swingline Loans

41

Section 2.6. Rates and Payment of Interest on Loans

43

Section 2.7. Number of Interest Periods

44

Section 2.8. Repayment of Loans

44

Section 2.9. Prepayments

44

Section 2.10. Continuation

45

Section 2.11. Conversion

46

Section 2.12. Notes

46

Section 2.13. Voluntary Reductions of Revolving Commitments

47

Section 2.14. Extension of Revolving Termination Date

47

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

48

Section 2.16. Amount Limitations

48

Section 2.17. Increase in Revolving Commitments and Term Loans

48

Section 2.18. Funds Transfer Disbursements

50

 

 

Article III. Payments, Fees and Other General Provisions

50

 

 

Section 3.1. Payments

50

Section 3.2. Pro Rata Treatment

51

Section 3.3. Sharing of Payments, Etc.

51

Section 3.4. Several Obligations

52

Section 3.5. Fees

52

Section 3.6. Computations

53

Section 3.7. Usury

53

Section 3.8. Statements of Account

54

Section 3.9. Defaulting Lenders

54

Section 3.10. Taxes

58

 

 

Article IV. Yield Protection, Etc.

61

 

 

Section 4.1. Additional Costs; Capital Adequacy

61

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans

63

Section 4.3. Illegality

64

Section 4.4. Compensation

64

Section 4.5. Treatment of Affected Loans

65

Section 4.6. Affected Lenders

65

Section 4.7. Change of Lending Office

66

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

66

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

66

 

 

Section 5.1. Conditions Precedent to Effectiveness

66

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

68

Section 5.3. Post- Closing Deliveries

69

 

 

Article VI. Representations and Warranties

69

 

 

Section 6.1. Representations and Warranties

69

Section 6.2. Survival of Representations and Warranties, Etc.

74

 

 

Article VII. Affirmative Covenants

75

 

 

Section 7.1. Preservation of Existence and Similar Matters

75

Section 7.2. Compliance with Applicable Law

75

Section 7.3. Maintenance of Property

75

Section 7.4. Conduct of Business

75

Section 7.5. Insurance

75

Section 7.6. Payment of Taxes and Claims

75

Section 7.7. Books and Records; Inspections

76

Section 7.8. Use of Proceeds

76

Section 7.9. Environmental Matters

76

Section 7.10. Further Assurances

77

Section 7.11. REIT Status

77

Section 7.12. Exchange Listing

77

Section 7.13. Guarantors

77

Section 7.14. Margin Stock

78

Section 7.15. Limitation on Parent’s Assets and Liabilities

78

 

 

Article VIII. Information

79

 

 

Section 8.1. Quarterly Financial Statements

79

Section 8.2. Year-End Statements

79

Section 8.3. Compliance Certificate

79

Section 8.4. Other Information

80

Section 8.5. Electronic Delivery of Certain Information

81

Section 8.6. Public/Private Information

81

Section 8.7. USA Patriot Act Notice; Compliance

81

 

 

Article IX. Negative Covenants

82

 

 

Section 9.1. Financial Covenants

82

Section 9.2. Negative Pledge

83

Section 9.3. Restrictions on Intercompany Transfers

84

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

84

Section 9.5. Plans

85

Section 9.6. Fiscal Year

85

Section 9.7. Modifications of Organizational Documents

85

Section 9.8. Transactions with Affiliates

85

Section 9.9. Environmental Matters

86

Section 9.10. Derivatives Contracts

86

Section 9.11. Use of Proceeds

86

 

 

Article X. Default

86

 

 

Section 10.1. Events of Default

86

Section 10.2. Remedies Upon Event of Default

90

 

ii

--------------------------------------------------------------------------------


 

Section 10.3. Remedies Upon Default

91

Section 10.4. Marshaling; Payments Set Aside

91

Section 10.5. Allocation of Proceeds

91

Section 10.6. Letter of Credit Collateral Account

92

Section 10.7. Performance by Administrative Agent

93

Section 10.8. Rights Cumulative

94

 

 

Article XI. The Administrative Agent

94

 

 

Section 11.1. Appointment and Authorization

94

Section 11.2. Administrative Agent as Lender

95

Section 11.3. Approvals of Lenders

95

Section 11.4. Notice of Events of Default

96

Section 11.5. Administrative Agent’s Reliance

96

Section 11.6. Indemnification of Administrative Agent

97

Section 11.7. Lender Credit Decision, Etc.

97

Section 11.8. Successor Administrative Agent

98

Section 11.9. Titled Agents

99

 

 

Article XII. Miscellaneous

99

 

 

Section 12.1. Notices

99

Section 12.2. Expenses

101

Section 12.3. Setoff

102

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

103

Section 12.5. Successors and Assigns

104

Section 12.6. Amendments and Waivers

109

Section 12.7. Nonliability of Administrative Agent and Lenders

111

Section 12.8. Confidentiality

111

Section 12.9. Indemnification

112

Section 12.10. Termination; Survival

113

Section 12.11. Severability of Provisions

114

Section 12.12. GOVERNING LAW

114

Section 12.13. Counterparts

114

Section 12.14. Obligations with Respect to Parent, Loan Parties and Subsidiaries

114

Section 12.15. Independence of Covenants

114

Section 12.16. Limitation of Liability

114

Section 12.17. Entire Agreement

114

Section 12.18. Construction

115

Section 12.19. Headings

115

Section 12.20. LIABILITY OF TRUSTEES, ETC.

115

Section 12.21. Down REIT Formation

115

Section 12.22. Effect on Existing Credit Agreement

115

Section 12.23. Assumption by Borrower; Release of Parent

116

Section 12.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

116

 

SCHEDULE I

Commitments

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Litigation

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(v)

Unencumbered Assets; Unencumbered Mortgage Notes

SCHEDULE 9.8.

Affiliate Transactions

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Bid Rate Note

EXHIBIT C

Form of Designation Agreement

EXHIBIT D

Form of Disbursement Instruction Agreement

EXHIBIT E

Form of 5-Year Term Note

EXHIBIT F

Form of Guaranty

EXHIBIT G

Form of Notice of Continuation

EXHIBIT H

Form of Notice of Conversion

EXHIBIT I

Form of Notice of Revolving Borrowing

EXHIBIT J

Form of Notice of Swingline Borrowing

EXHIBIT K

[Reserved]

EXHIBIT L

Form of Revolving Note

EXHIBIT M

Form of 7-Year Term Note

EXHIBIT N

Form of Swingline Note

EXHIBIT O

Form of Bid Rate Quote Request

EXHIBIT P

Form of Bid Rate Quote

EXHIBIT Q

Form of Bid Rate Quote Acceptance

EXHIBITS R

Forms of U.S. Tax Compliance Certificates

EXHIBIT S

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 10, 2016, by and among EQC OPERATING TRUST, a real estate investment
trust organized under the laws of the State of Maryland (the “Borrower”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint Lead Arrangers and
joint Bookrunners for the revolving credit facility and the 5-year term loan
facility evidenced hereby, and WELLS FARGO SECURITIES LLC, as sole Lead Arranger
and sole Bookrunner for the 7-year term loan facility evidenced hereby (all in
such capacities, the “Lead Arrangers”), JPMORGAN CHASE BANK, N.A. and BANK OF
AMERICA, N.A., as Syndication Agents, for the revolving credit facility and the
5-year term loan facility evidenced hereby (in such capacities, the “Syndication
Agents”) and ROYAL BANK OF CANADA, BMO HARRIS BANK, N.A., COMPASS BANK, REGIONS
BANK and U.S. BANK NATIONAL ASSOCIATION as Documentation Agents for the
revolving credit facility and the 5-year term loan facility evidenced hereby,
and CAPITAL ONE, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION as
Documentation Agents for the 7-year term loan facility evidenced hereby (all in
such capacities, the “Documentation Agents”).

 

WHEREAS, the Administrative Agent, the Issuing Banks (as defined herein) and the
Lenders have made available to Equity Commonwealth, a real estate investment
trust organized under the laws of the State of Maryland (the “Parent”), credit
facilities in the aggregate amount of $1,150,000,000 consisting of (a) a
$750,000,000 revolving credit facility with a $75,000,000 swingline subfacility,
a $100,000,000 letter of credit subfacility and a competitive bid loan
subfacility, (b) a $200,000,000 5-year term loan facility and (c) a $200,000,000
7-year term loan facility, on the terms and conditions contained in that certain
Credit Agreement dated as of January 29, 2015 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) by and
among the Parent, the Lenders, the Administrative Agent and the other parties
thereto; and

 

WHEREAS, the parties hereto desire to amend and restate the terms of the
Existing Credit Agreement in connection with the Reorganization (as defined
herein) to, among other things, allow the Borrower to assume all obligations of
the Parent under the Existing Credit Agreement, on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

--------------------------------------------------------------------------------


 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Parent and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period and the
Parent’s Ownership Share of Capital Expenditures attributable to Properties of
the Parent’s Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent, any Issuing Bank or any Lender be deemed to be
an Affiliate of the Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(u).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

 

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.6.(c).

 

2

--------------------------------------------------------------------------------


 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth below corresponding to the level (each a “Level”)
into which the Rated Party’s Credit Rating then falls.  As of the Agreement
Date, the Applicable Margins are determined based on Level 4.  Any change in the
Rated Party’s Credit Rating which would cause it to move to a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4.(l) that the Rated Party’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Rated Party’s Credit Rating has changed, then the Administrative Agent may, in
its sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Credit Rating has changed.  During any period that the Rated Party has three
Credit Ratings that are not equivalent, the Applicable Margins shall be
determined based on the Level corresponding to the highest of the Credit Ratings
unless the difference between the highest and lowest of such Credit Ratings is
two ratings categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or more,
in which case the Applicable Margins shall be determined based on the Level
corresponding to the average of the two highest Credit Ratings, provided that if
such average is not a recognized rating category, then the Applicable Margins
shall be determined based on the Level corresponding to the second highest
Credit Rating of the three.  During any period that the Rated Party has only two
Credit Ratings and such Credit Ratings are not equivalent, the Applicable
Margins shall be determined based on the Level corresponding to the higher of
such two Credit Rating unless the difference between such Credit Ratings is two
ratings categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or more, in
which case the Applicable Margins shall be determined based on the Level
corresponding to the Credit Rating that is one level below the highest Credit
Rating.  During any period for which the Rated Party has a Credit Rating from
only one Rating Agency that is either S&P or Moody’s, the Applicable Margins
shall be determined based on such Credit Rating.  During any period for which
the Rated Party has a Credit Rating from only one Rating Agency that is neither
S&P nor Moody’s or the Borrower does not have a Credit Rating from any Rating
Agency, the Applicable Margins shall be determined based on Level 5 of each of
the applicable grids.  The provisions of this definition shall be subject to
Section 2.6.(c).

 

Level

 

Credit Rating

 

Applicable
Margin for
Revolving
Loans that are
LIBOR Loans

 

Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans

 

Applicable
Margin for
5-Year Term
Loans that are
LIBOR Loans

 

Applicable
Margin for
5-Year Term
Loans that are
Base Rate
Loans

 

Applicable
Margin 7-Year
Term Loans
that are
LIBOR Loans

 

Applicable
Margin for
7-Year Term
Loans that are
Base Rate
Loans

 

1

 

A-/A3 or higher

 

0.875

%

0.000

%

0.900

%

0.000

%

1.400

%

0.400

%

2

 

BBB+/Baa1

 

0.925

%

0.000

%

0.975

%

0.000

%

1.450

%

0.450

%

3

 

BBB/Baa2

 

1.050

%

0.050

%

1.150

%

0.150

%

1.550

%

0.550

%

4

 

BBB-/Baa3

 

1.250

%

0.250

%

1.400

%

0.400

%

1.800

%

0.800

%

5

 

Less than BBB-/Baa3 (or not rated)

 

1.550

%

0.550

%

1.800

%

0.800

%

2.350

%

1.350

%

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Parent or any of its Subsidiaries on which the construction of new
income-producing improvements has been commenced and is continuing, with both
the land and the improvements under construction thereon which comprise such
Property to be valued as determined in accordance with GAAP.  In the event of
construction of an addition or expansion to an existing income producing
Property, only the addition or expansion shall be considered an Asset Under
Development.  A Property shall cease to be an Asset Under Development on the
earlier of (a) 18 months following the date of substantial completion of
construction and (b) the date following commencement of construction on which
the Occupancy Rate first equals or exceeds 85%.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assumption” means the Borrower’s assumption of the obligations of the Parent
under the Existing Credit Agreement, the other Loan Documents (as defined in the
Existing Credit Agreement) to which the Parent is a party and the Fee Letters,
and certain other obligations of the Parent, all pursuant to the terms of
Section 12.23.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).

 

4

--------------------------------------------------------------------------------


 

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.

 

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.6.(c).

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market. 
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Capital Expenditure Reserves” means, with respect to: (a) an Office Property
and for a given period, an amount equal to (i) the aggregate rentable square
footage of all completed space of such Office Property, times (ii) $0.50, times
(iii) the number of days in such period, divided by (iv) 365; and (b) an
Industrial Property and for a given period, an amount equal to (i) the aggregate
rentable square footage of all completed space of such Industrial Property,
times (ii) $0.10, times (iii) the number of days in such period, divided by (iv)
365; provided, however that no Capital Expenditure Reserves shall be required
with respect to any portion of an Office Property or an Industrial Property
which is net leased to a third party.

 

“Capitalization Rate” means (a) 6.75% for CBD Properties and (b) 7.75% for all
other Properties.

 

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Banks shall agree in their sole but reasonable discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Banks.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired;

 

5

--------------------------------------------------------------------------------


 

(b) certificates of deposit with maturities of not more than one year from the
date acquired issued by a United States federal or state chartered commercial
bank of recognized standing, or a commercial bank organized under the laws of
any other country which is a member of the Organisation for Economic Cooperation
and Development, or a political subdivision of any such country, acting through
a branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

“CBD Property” means a Property located within the central business district of
(a) any of largest 20 MSA’s or (b) Denver, Colorado; Cleveland, Ohio;
Indianapolis, Indiana or Austin, Texas. Determination of whether a Property
qualifies as a CBD Property shall be subject to the Administrative Agent’s
reasonable approval.

 

“Class” when used with respect to (a) a Commitment, refers to whether such
Commitment is a Revolving Commitment, a 5-Year Term Loan Commitment or a 7-Year
Term Loan Commitment, (b)  a Loan, refers to whether such Loan is a Revolving
Loan, a 5-Year Term Loan or a 7-Year Term Loan and (c)  a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.

 

“Commitment” means a Revolving Commitment, a 5-Year Term Loan Commitment or a
7-Year Term Loan Commitment, as the context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan, and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

6

--------------------------------------------------------------------------------


 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Parent and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Parent and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.  The
Parent’s Ownership Share of the Debt Service of the Parent’s Unconsolidated
Affiliates shall be included in determinations of Debt Service.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Declaration of Trust” means the Borrower’s Articles of Amendment and
Restatement of Declaration of Trust effective as of November 10, 2016.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Banks, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) in the case of a Revolving Lender, has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f))

 

7

--------------------------------------------------------------------------------


 

upon delivery of written notice of such determination to the Borrower, the
Issuing Banks, the Swingline Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5.(g) and (c) is not otherwise a Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(g).

 

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit D to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Down REIT” means any Subsidiary of the Borrower designated as the “Down REIT”
by the Borrower as provided in Section 12.21. that meets the following
requirements: (a) such Subsidiary is formed under the laws of the United States
of America, any state thereof or the District of Columbia; (b) the Borrower
Controls such Subsidiary and (c) such Subsidiary is a Guarantor.  If any such
Subsidiary shall at any time cease to satisfy any of the preceding requirements,
it shall cease to be a Down REIT.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; and (v) in the case of
Parent and its Subsidiaries, equity in the earnings (or loss) of Unconsolidated
Affiliates; plus (b) such Person’s Ownership Share of EBITDA of its
Unconsolidated Affiliates.  Straight line rent leveling adjustments required
under GAAP and amortization of intangibles pursuant to FASB ASC 805 shall be
disregarded in the determination of EBITDA (to the extent such adjustments would
otherwise have been included in the determination of EBITDA).  For purposes of
this

 

8

--------------------------------------------------------------------------------


 

definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.5.(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the

 

9

--------------------------------------------------------------------------------


 

purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any member of the ERISA Group
or the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or
(j) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, any other Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any other Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing such Secured Indebtedness, or

 

10

--------------------------------------------------------------------------------


 

(ii) a provision of such Subsidiary’s organizational documents which provision
was included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10., amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreements with respect to the foregoing.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.  If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

“Fee Letters” means (a) that certain fee letter dated as of November 26, 2014,
by and among the Parent, Wells Fargo and Wells Fargo Securities, LLC, (b) that
certain fee letter dated as of November 26,

 

11

--------------------------------------------------------------------------------


 

2014, by and among the Parent, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC and (c) that certain fee letter dated as of November 26, 2014, by
and among the Parent, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

 

“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

 

“Fitch” means Fitch, Inc., or any successor.

 

“5-Year Term Loan” means a loan made by a 5-Year Term Loan Lender to the Parent
pursuant to Section 2.2.(a)(i) of the Existing Credit Agreement, as assumed by
the Borrower hereunder, or to the Borrower pursuant to Section 2.17.

 

“5-Year Term Loan Commitment” means a 5-Year Term Loan Lender’s obligation to
make a 5-Year Term Loan after the Effective Date as set forth in any agreement
executed by an existing 5-Year Term Loan Lender or a Person becoming a 5-Year
Term Loan Lender in accordance with Section 2.17.

 

“5-Year Term Loan Lender” means a Lender having a 5-Year Term Loan Commitment or
a Lender holding a 5-Year Term Loan.

 

“5-Year Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit E payable to the order of a 5-Year Term Loan Lender in a
principal amount equal to the amount of such 5-Year Term Loan Lender’s 5-Year
Term Loan at the time of the making or acquisition of such Loan.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means (a) a Subsidiary not formed under the laws of the
United States of America, any state thereof or the District of Columbia and (b)
a Subsidiary formed under the laws of the United States of America, any state
thereof or the District of Columbia and whose assets consist solely of the
Equity Interests in one or more Subsidiaries described in clause (a) of this
definition.

 

“Fronting Exposure” means, at any time there is Revolving Lender that is a
Defaulting Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities relating to Letters of Credit issued by such Issuing Bank other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12

--------------------------------------------------------------------------------


 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Parent for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; (e) losses
from asset impairments; and (f) provisions/benefits for income taxes for such
period.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean any guaranty
executed and delivered pursuant to Section 7.13. and substantially in the form
of Exhibit F.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil,

 

13

--------------------------------------------------------------------------------


 

petroleum or petroleum derived substances, natural gas, natural gas liquids or
synthetic gas and drilling fluids, produced waters and other wastes associated
with the exploration, development or production of crude oil, natural gas or
geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) toxic mold; and (f)
electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Industrial Property” means a Property improved with, and from which 80% of the
rental income is derived from the use of such Property as, industrial or
warehouse space.

 

“Interest Expense” means, with respect to a Person for any period of time, (a)
the interest expense, whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such

 

14

--------------------------------------------------------------------------------


 

Person for such period plus (b) in the case of the Parent, the Parent’s
Ownership Share of Interest Expense of its Unconsolidated Affiliates.  Interest
Expense shall exclude any amortization of (i) deferred financing fees and (ii)
debt discounts (but only to the extent such discounts do not exceed 3.0% of the
initial face principal amount of such debt).

 

“Interest Period” means:

 

(a)           with respect to each LIBOR Loan, each period commencing on the
date such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan
the last day of the preceding Interest Period for such Loan, and ending 7 days
thereafter or on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period (other than an
Interest Period having a duration of 7 days) that commences on the last Business
Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and

 

(b)           with respect to each Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on any Business Day not less than 7
nor more than 180 days thereafter, as the Borrower may select as provided in
Section 2.3.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period for Loans of a Class
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any irrevocable commitment to make an Investment in any
other Person, as well as any option of another Person to require an Investment
in such Person, shall constitute an Investment.  Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P or
Fitch and Baa3 or higher from Moody’s.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

15

--------------------------------------------------------------------------------


 

“Issuing Bank” means each of Wells Fargo, JPMorgan Chase Bank, N.A. and Bank of
America, N.A. in its capacity as an issuer of Letters of Credit pursuant to
Section 2.4., or any other Revolving Lender reasonably satisfactory to the
Borrower and the Administrative Agent that has agreed in writing to act as an
issuer of Letters of Credit pursuant to Section 2.4.

 

“Jacksonville Indebtedness” means the first mortgage loan in the original
principal amount of $41,600,000 made to Hub OEC Properties LLC, held by U.S.
Bank National Association, as Trustee for the registered holders of Wachovia
Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates
Series 2006-C26, and secured by the Property commonly known as One Enterprise
Center in Jacksonville, Florida.

 

“Latest Termination Date” means, at any date of determination, the latest
Termination Date applicable to any Loan or Commitment hereunder at such time.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.4.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(g), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (and its Affiliates) in its
capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender that is the Issuing Bank with respect to the
related Letter of Credit) shall be

 

16

--------------------------------------------------------------------------------


 

deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4. in the related Letter of Credit, and
the Lender that is the Issuing Bank of such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the
Lenders (other than the Lender that is the Issuing Bank of such Letter of
Credit) of their participation interests under such Section.  For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation,

 

17

--------------------------------------------------------------------------------


 

assignment, charge or lease constituting a Capitalized Lease Obligation,
conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement under which any property
of such Person is transferred, sequestered or otherwise identified for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of such Person; and (c) the filing of any financing statement under
the UCC or its equivalent in any jurisdiction, other than any precautionary
filing not otherwise constituting or giving rise to a Lien, including a
financing statement filed (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, any Guaranty (when in effect),
each Letter of Credit Document and each other document, certificate or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than the Fee Letters and
any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) on or prior to the Latest Termination Date.

 

“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or Baa3 or
better.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent or
any Subsidiary in which the purchase price of the assets acquired exceeds 5.0%
of Total Asset Value as of the last day of the most recently ending fiscal
quarter of the Parent for which financial statements are publicly available.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) a material impairment of (i) the ability of the

 

18

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party or (ii) the rights and remedies of the Lenders,
the Issuing Banks and the Administrative Agent under any of the Loan Documents
or (c) a material adverse effect on the validity or enforceability of any of the
Loan Documents.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent or a Subsidiary is the holder and retains the rights of collection of all
payments thereunder.

 

“MSA” means a Metropolitan Statistical Area as listed in Budget Bulletin No.
09-01 issued by the Executive Office of the President of the United States of
America, Office of Management and Budget.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Parent or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Parent and
its Subsidiaries, minus (c) Capital Expenditures Reserves with respect to such
Property for such period.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

19

--------------------------------------------------------------------------------


 

“Non-Domestic Property” means a Property located outside a state of the United
States of America and the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit G
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit H (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 30 or
more days to (b) the aggregate net rentable square footage of such Property.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

20

--------------------------------------------------------------------------------


 

“Office Property” means a Property improved with, and from which at least 80% of
the rental income is derived from the use of such Property as, office space.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given that term in the first WHEREAS clause of this
Agreement and shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business, (i)
which are not at the time required to be paid or discharged under Section 7.6.
or (ii) if such Lien is the responsibility of a financially responsible tenant,
mortgagor or manager to discharge; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person and, in the
case of the Borrower or any other Subsidiary, Liens granted by any tenant on its
leasehold estate in a Property which are subordinate to the interest of the

 

21

--------------------------------------------------------------------------------


 

Borrower or such other Subsidiary in such Property; (d) Liens in existence as of
the Agreement Date; (e) deposits to secure trade contracts (other than for
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (f) the lessor’s interest in property leased to the Borrower or any of
its Subsidiaries pursuant to a lease permitted by this Agreement; (g) the
interests of tenants, operators or managers of Properties; (h) Liens in favor of
the Administrative Agent for the benefit of the Lenders, the Issuing Banks and
the Specified Derivatives Providers; and (i) Liens which are also secured by
restricted cash or Cash Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Plan Assets” has the meaning given that term in Section 6.1.(t).

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Parent or a Subsidiary.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Prior Term Loan Agreement” means that certain Term Loan Agreement dated as of
December 16, 2010 by and among the Parent, the financial institutions party
thereto, Wells Fargo, as administrative agent, and the other parties thereto.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Bid Rate Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate unpaid principal amount of all outstanding Revolving Loans,
Term Loans, Bid Rate Loans, Swingline Loans and Letter of Credit Liabilities of
all Lenders as of such date.  If at the time of determination the Revolving
Commitments have terminated and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which any Loans and/or Letters of Credit
Liabilities were outstanding.  For purposes of this definition, a Revolving
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Projections” has the meaning given that term in Section 6.1.(s).

 

“Property” means any parcel of real property owned or leased (in whole or in
part) by the Parent, the Borrower, any Subsidiary or any Unconsolidated
Affiliate.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rated Party” means the Parent; provided that if a Rating Agency assigns a
Credit Rating to any senior unsecured long term Indebtedness of the Borrower,
then “Rated Party” shall mean the Borrower on and at all times after the date on
which such Credit Rating is publicly announced.

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street

 

23

--------------------------------------------------------------------------------


 

Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Reorganization” means, collectively, the transactions undertaken by the Parent,
the Borrower and other Subsidiaries in connection with the Parent’s
reorganization of its corporate organizational structure to implement an
“umbrella partnership” real estate investment trust structure, including without
limitation, (a) contribution or assignment to the Borrower of substantially all
assets of the Parent and its Subsidiaries not owned directly or indirectly by
the Borrower and (b) in the case of certain Properties not contributed as
contemplated by the preceding clause (a) (if any), the Borrower entering into
contracts with the Subsidiaries that own such Properties to give the Borrower
the economic benefit and burden of ownership of those Properties.

 

“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50.0% of the principal amount of
the aggregate outstanding Loans of such Class, and in the case of Revolving
Lenders, outstanding Letter of Credit Liabilities, Swingline Loans and Bid Rate
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders of such Class will be disregarded and excluded,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders) of
such Class are party to this Agreement, the term “Requisite Class Lenders” shall
in no event mean less than two Lenders of such Class.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of the
aggregate amount of (a) the Revolving Commitments (or if the Revolving
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Revolving Loans, Bid Rate Loans, Swingline Loans and
Letter of Credit Liabilities) and (b) the principal amount of the aggregate
outstanding Term Loans; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when there are two or more Lenders (excluding
Defaulting Lenders), the term “Requisite Lenders” shall in no event mean less
than two Lenders.  For purposes of this definition, a Revolving Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

24

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, chief financial officer
or treasurer of the Parent or the Borrower, as applicable.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding,
except a dividend or other distribution payable solely in shares of that class
of stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding
(a “Redemption”), except any Redemption of Equity Interests of the Parent or any
of its Subsidiaries payable solely in common Equity Interests of the Parent or
such Subsidiary, as the case may be; and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of the Parent or any of its Subsidiaries now or
hereafter outstanding.

 

“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of an Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4.(i),
and to participate in Swingline Loans pursuant to Section 2.5.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in the applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17., as the same may be reduced from time to time
pursuant to Section 2.13. or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Revolving Lender shall be
the “Revolving Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means January 28, 2019, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

25

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person owned 50% or more or Controlled by any Person or agency
described in any of the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of any of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“7-Year Term Loan” means a loan made by a 7-Year Term Loan Lender to the Parent
pursuant to Section 2.2.(a)(ii) of the Existing Credit Agreement, as assumed by
the Borrower hereunder, or to the Borrower pursuant to Section 2.17.

 

“7-Year Term Loan Commitment” means a 7-Year Term Loan Lender’s obligation to
make a 7-Year Term Loan after the Effective Date as set forth in any agreement
executed by an existing 7-Year Term Loan Lender or a Person becoming a 7-Year
Term Loan Lender in accordance with Section 2.17.

 

“7-Year Term Loan Lender” means a Lender having a 7-Year Term Loan Commitment or
a Lender holding a 7-Year Term Loan.

 

“7-Year Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit M payable to the order of a 7-Year Term Loan Lender in a
principal amount equal to the amount of such 7-Year Term Loan Lender’s 7-Year
Term Loan at the time of the making or acquisition of such Loan.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is generally able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or

 

26

--------------------------------------------------------------------------------


 

otherwise, between or among any Loan Party and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Parent or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Obligations and the Specified Derivatives Obligations,
if any.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit N, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

27

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a 5-Year Term Loan or a 7-Year Term Loan.

 

“Term Loan Commitment” means a 5-Year Term Loan Commitment or a 7-Year Term Loan
Commitment.

 

“Term Loan Lender” means a 5-Year Term Loan Lender or a 7-Year Term Loan Lender.

 

“Term Note” means a 5-Year Term Note or a 7-Year Term Note.

 

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date, (b) with respect to the
5-Year Term Loans, January 28, 2020 and (c) with respect to the 7-Year Term
Loans, January 28, 2022.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Parent and its Subsidiaries for the fiscal quarter most recently ended: (a)(i)
Net Operating Income for all Properties of the Borrower and its Subsidiaries
(excluding Net Operating Income attributable to Properties disposed of during
such fiscal quarter or acquired during the period of four fiscal quarters most
recently ended) times (ii) 4 and divided by (iii) the applicable Capitalization
Rate; (b) the total cost paid for any Property acquired during the period of
four fiscal quarters most recently ended (less any amounts paid as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or other
similar arrangements and prior to allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); (c) all cash and Cash Equivalents; (d) the book value of all Unimproved
Land and Assets Under Development as of the end of such fiscal quarter; (e) the
book value of all Unencumbered Mortgage Notes as of the end of such fiscal
quarter; (f) all Marketable Securities; and (g) the Parent’s Ownership Share of
the preceding items of any Unconsolidated Affiliate of the Parent. For purposes
of determining Total Asset Value, to the extent the amount of Total Asset Value
attributable to (w) Assets Under Development would exceed 10.0% of Total Asset
Value, such excess shall be excluded, (x) Unencumbered Mortgage Notes would
exceed 10.0% of Total Asset Value, such excess shall be excluded, (y) Unimproved
Land would exceed 5.0% of Total Asset Value, such excess shall be excluded and
(z) Marketable Securities would exceed 5.0% of Total Asset Value, such excess
shall be excluded.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Parent
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Parent and its
Subsidiaries as of such date (excluding (i) allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like and (ii) accounts payable and accrued expenses and assumed real estate
lease obligations), and in any event shall include (without duplication): (a)
all Indebtedness of the Parent and its Subsidiaries, (b) the Parent’s Ownership
Share of Indebtedness of its Unconsolidated Affiliates, and (c) net obligations
of the Parent and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Trading with the Enemy Act” has the meaning given to that term in Section
6.1.(u).

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

28

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower, a Wholly Owned Subsidiary of the Borrower, a Down REIT or a Wholly
Owned Subsidiary of a Down REIT or (ii) leased solely by the Borrower, a Wholly
Owned Subsidiary of the Borrower, a Down REIT or a Wholly Owned Subsidiary of a
Down REIT pursuant to a ground lease having terms and conditions reasonably
acceptable to the Administrative Agent; (b) such Property is not an Asset Under
Development and is in service; (c) such Property is used for office, industrial
or retail uses, or any other use incidental thereto, or in the case of any
Property that was an Unencumbered Asset as of the Agreement Date (as defined in
the Existing Credit Agreement), any other use then in effect for such Property;
(d) neither such Property, nor any interest of the Borrower or such Subsidiary
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Wholly Owned Subsidiary of the
Borrower) or to any Negative Pledge (other than a Negative Pledge permitted
under Sections 9.2.(b)(ii) and (iii)); (e) if such Property is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Wholly Owned Subsidiary of the
Borrower) or to any Negative Pledge (other than a Negative Pledge permitted
under Sections 9.2.(b)(ii) and (iii)) and (ii) the Borrower directly, or
indirectly through a Subsidiary, has the right to sell, transfer or otherwise
dispose of such Property without the need to obtain the consent of any Person;
and (f) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
which, individually or collectively, materially impair the value of such
Property.  Notwithstanding the preceding sentence, a Property owned by a Foreign
Subsidiary will be considered to be an Unencumbered Asset so long as: (1) such
Property is (i) owned in fee simple (or the legal equivalent in the jurisdiction
where such Property is located) by such Foreign Subsidiary or (ii) leased solely
by such Foreign Subsidiary pursuant to a long-term lease having terms and
conditions reasonably acceptable to the Administrative Agent; (2) all of the
issued and outstanding Equity Interests of such Foreign Subsidiary are legally
and beneficially owned by one or more of the Borrower and Wholly Owned
Subsidiaries of the Borrower; (3) such Foreign Subsidiary has no Indebtedness
other than (x) Nonrecourse Indebtedness and (y) other Indebtedness in an
aggregate outstanding principal amount of less than 2.0% of the value of the
assets of such Foreign Subsidiary (such value to be determined in a manner
consistent with the definition of Total Asset Value or, if not contemplated
under the definition of Total Asset Value, in a manner acceptable to the
Administrative Agent); (4) neither such Property, nor any interest of such
Foreign Subsidiary therein, is subject to any Lien (other than Permitted Liens
of the types described in clauses (a) through (c) or (e) through (i) of the
definition thereof or Liens in favor of the Borrower or a Wholly Owned
Subsidiary of the Borrower) or to any Negative Pledge (other than a Negative
Pledge permitted under Sections 9.2.(b)(ii) and (iii)); and (5) such Property
satisfies the requirements set forth in the immediately preceding clauses (b),
(c), (e) and (f).

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets (excluding Net Operating Income
attributable to Unencumbered Assets acquired during the period of four fiscal
quarters most recently ended) for the fiscal quarter most recently ending times
(ii) 4 divided by (iii) the applicable Capitalization Rate; (b) the total cost
paid for any Unencumbered Asset acquired during the period of four fiscal
quarters most recently ended (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other

 

29

--------------------------------------------------------------------------------


 

similar arrangements and prior to allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); and (c) all Unrestricted Cash.  To the extent that Properties (x) leased
by the Borrower or a Subsidiary pursuant to a ground lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded and (y) owned or leased by the Down REIT or a Subsidiary of
the Down REIT would, in the aggregate, account for more than 15.0% of
Unencumbered Asset Value (or such greater amount as the Requisite Lenders may
approve in writing), such excess shall be excluded.  To the extent that the Net
Operating Income of Unencumbered Non-Domestic Properties would account for more
than 20.0% of Unencumbered Net Operating Income, such excess shall be excluded. 
Net Operating Income attributable to an Unencumbered Asset disposed of during
the applicable fiscal quarter shall be excluded from the calculation of
Unencumbered Asset Value.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Wholly Owned Subsidiary of the Borrower; (b) such promissory note is
secured by a Lien on real property improved only with office, retail or
industrial buildings, any other use incidental thereto or other improvements of
a type similar to improvements located on the Properties as of the Agreement
Date (as defined in the Existing Credit Agreement); (c) neither such promissory
note, nor any interest of the Borrower or such Subsidiary therein, is subject to
any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof or Liens in favor of
the Borrower or a Wholly Owned Subsidiary of the Borrower) or to any Negative
Pledge; (d) if such promissory note is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof or Liens in favor of
the Borrower or a Wholly Owned Subsidiary of the Borrower) or to any Negative
Pledge and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to sell, transfer or otherwise dispose of such promissory note without
the need to obtain the consent of any Person; and (e) such real property and
related improvements are not subject to any other Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (i) of
the definition thereof or Liens in favor of the Borrower or a Wholly Owned
Subsidiary of the Borrower).

 

“Unencumbered Net Operating Income” means the sum of Net Operating Income from
all Unencumbered Assets for the fiscal quarter most recently ending.

 

“Unencumbered Non-Domestic Property” means a Non-Domestic Property that is also
an Unencumbered Asset.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash” means cash and Cash Equivalents held by the Parent and its
Subsidiaries other than (a) tenant deposits and (b) other cash and Cash
Equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Parent and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Parent shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.

 

30

--------------------------------------------------------------------------------


 

Indebtedness secured solely by a pledge of Equity Interests which is also
recourse to the Borrower or a Guarantor shall not be treated as Secured
Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Central Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP (or the application thereof) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (and the application thereof) (subject
to the approval of the appropriate Lenders pursuant to Section 12.6.); provided
further that, (i) until so amended, such ratio or requirement shall continue to
be computed in conformity with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations made
before and after giving effect to such change in GAAP (and the application
thereof).  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election, or to purchase price allocations in business
combinations or asset acquisitions, in either case, under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other standards of the Financial Accounting Standards
Board allowing entities to elect fair value option for financial liabilities. 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement

 

31

--------------------------------------------------------------------------------


 

thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter.  Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Parent or a Subsidiary of
such Subsidiary and a reference to an “Affiliate” means a reference to an
Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Central time, daylight or standard, as
applicable.

 

Section 1.3.  Financial Attributes of Parent.

 

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, when determining compliance by the Borrower with any
financial covenant contained in any of the Loan Documents, including without
limitation, those contained in Section 9.1. (other than Section 9.1.(h)), the
Equity Interests and other assets which the Parent is permitted to own under
Section 7.15.(a)(B), together with any income associated with such Equity
Interest and other assets, shall be excluded except to the extent any such
Equity Interests and other assets have been contributed to the Borrower or any
of the Borrower’s Subsidiaries.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.16., each
Revolving Lender severally and not jointly agrees to make Revolving Loans in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving Commitment.  Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing and Continuation under Section 2.10. of, and
each Conversion under Section 2.11. of Base Rate Loans into, LIBOR Loans shall
be in an aggregate minimum of $1,000,000 and integral multiples of $100,000 in
excess of that amount.  Notwithstanding the immediately preceding two sentences
but subject to Section 2.16., a borrowing of Revolving Loans may be in the
aggregate amount of the unused Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 12:00 p.m. Central
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 12:00 p.m. Central time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing.  Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans.  Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Revolving Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative

 

32

--------------------------------------------------------------------------------


 

Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower on the date of such request or as soon as possible thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 9:00 a.m.
Central time on the date of such proposed Revolving Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 p.m. Central time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Revolving Lenders.  With respect
to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans that are Revolving Loans.  If the Borrower and such Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)           5-Year Term Loans.  Pursuant to the Existing Credit Agreement, the
5-Year Term Loan Lenders agreed that certain “Loans” under and as defined in the
Prior Term Loan Agreement were deemed to be 5-Year Term Loans under the Existing
Credit Agreement or made 5-Year Term Loans to the Parent, as applicable, and
assumed by the Borrower hereunder.  The Borrower, the Administrative Agent and
each 5-Year Term Loan Lender agree that the aggregate outstanding principal
amount of the 5-Year Term Loan owing to such 5-Year Term Loan Lender on the
Effective Date is set forth on Schedule I.

 

(b)           7-Year Term Loans.  Pursuant to the Existing Credit Agreement, the
7-Year Term Loan Lenders made 7-Year Term Loans to the Parent and assumed by the
Borrower hereunder.  The Borrower, the Administrative Agent and each 7-Year Term
Loan Lender agree that the aggregate outstanding

 

33

--------------------------------------------------------------------------------


 

principal amount of the 7-Year Term Loan owing to such 7-Year Term Loan Lender
on the Effective Date is set forth on Schedule I.

 

Section 2.3.  Bid Rate Loans.

 

(a)           Bid Rate Loans.  At any time during the period from the Effective
Date to but excluding the Revolving Termination Date, and so long as the Rated
Party continues to maintain an Investment Grade Rating from at least one Rating
Agency, the Borrower may, as set forth in this Section, request the Revolving
Lenders to make offers to make Bid Rate Loans to the Borrower in Dollars.  The
Revolving Lenders may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section.

 

(b)           Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 12:00 p.m. Central time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date 4 Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction.  The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent.  The Borrower may request offers to make
Bid Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”).  Each Bid Rate Quote
Request shall be substantially in the form of Exhibit O and shall specify as to
each Bid Rate Borrowing all of the following:

 

(i)            the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

 

(ii)           the aggregate amount of such Bid Rate Borrowing which shall be in
a minimum amount of $5,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;

 

(iii)          whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

 

(iv)          the duration of the Interest Period applicable thereto, which
shall not extend beyond the Revolving Termination Date.

 

The Borrower shall not deliver any Bid Rate Quote Request within 5 Business Days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than 1 Bid Rate Quote Requests in any calendar month.

 

(c)           Bid Rate Quotes.

 

(i)            Each Revolving Lender may submit one or more Bid Rate Quotes,
each containing an offer to make a Bid Rate Loan in response to any Bid Rate
Quote Request; provided that, if the Borrower’s request under Section 2.3.(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period. 
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
9:30 a.m. Central time (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date 3 Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction, and in either case the
Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Revolving Lender

 

34

--------------------------------------------------------------------------------


 

then acting as the Administrative Agent may submit a Bid Rate Quote only if it
notifies the Borrower of the terms of the offer contained therein not later than
30 minutes prior to the latest time by which the Revolving Lenders must submit
applicable Bid Rate Quotes.  Any Bid Rate Quote so made shall be irrevocable
except with the consent of the Administrative Agent given at the request of the
Borrower.  Such Bid Rate Loans may be funded by a Revolving Lender’s Designated
Lender (if any) as provided in Section 12.5.(g); however, such Revolving Lender
shall not be required to specify in its Bid Rate Quote whether such Bid Rate
Loan will be funded by such Designated Lender.

 

(ii)           Each Bid Rate Quote shall be substantially in the form of Exhibit
P and shall specify:

 

(A)          the proposed date of borrowing and the Interest Period therefor;

 

(B)          the principal amount of the Bid Rate Loan for which each such offer
is being made; provided that the aggregate principal amount of all Bid Rate
Loans for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or
less than the Revolving Commitment of such Revolving Lender but (y) shall not
exceed the principal amount of the Bid Rate Borrowing for a particular Interest
Period for which offers were requested; provided further that any Bid Rate Quote
shall be in a minimum amount of $5,000,000 and integral multiples of $500,000 in
excess thereof;

 

(C)          in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);

 

(D)          in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
one-hundredth of one percent (0.01%)) to be added to (or subtracted from) the
applicable LIBOR; and

 

(E)           the identity of the quoting Revolving Lender.

 

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

 

(d)           Notification by Administrative Agent.  The Administrative Agent
shall, as promptly as practicable after the Bid Rate Quotes are submitted (but
in any event not later than 10:30 a.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date 3 Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction),
notify the Borrower of the terms (i) of any Bid Rate Quote submitted by a
Revolving Lender that is in accordance with Section 2.3.(c) and (ii) of any Bid
Rate Quote that amends, modifies or is otherwise inconsistent with a previous
Bid Rate Quote submitted by such Revolving Lender with respect to the same Bid
Rate Quote Request.  Any such subsequent Bid Rate Quote shall be disregarded by
the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote.  The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and

 

35

--------------------------------------------------------------------------------


 

Absolute Rates or LIBOR Margins, as applicable, so offered by each Revolving
Lender (identifying the Revolving Lender that made such Bid Rate Quote).

 

(e)           Acceptance by Borrower.

 

(i)            Not later than 11:30 a.m. Central time (x) on the proposed date
of borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to Section
2.3.(d). which notice shall be in the form of Exhibit Q.  In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted.  The failure of the Borrower
to give such notice by such time shall constitute nonacceptance.  The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

 

(A)          the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

 

(B)          the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.3.(b)(ii) and together with all other
Bid Rate Loans then outstanding shall not cause the limits specified in Section
2.16. to be violated;

 

(C)          acceptance of Bid Rate Quotes may be made only in ascending order
of Absolute Rates or LIBOR Margins, as applicable, in each case beginning with
the lowest rate so offered;

 

(D)          any acceptance in part by the Borrower shall be in a minimum amount
of $5,000,000 and integral multiples of $500,000 in excess thereof; and

 

(E)           the Borrower may not accept any Bid Rate Quote that fails to
comply with Section 2.3.(c) or otherwise fails to comply with the requirements
of this Agreement.

 

(ii)           If Bid Rate Quotes are made by two or more Revolving Lenders with
the same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes.  Determinations by
the Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in
the absence of manifest error.

 

(f)            Obligation to Make Bid Rate Loans.  The Administrative Agent
shall promptly (and in any event not later than (x) 12:30 p.m. Central time on
the proposed date of borrowing of Absolute Rate Loans and (y) on the date 3
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Revolving Lender as to whose Bid Rate Quote has been accepted and
the amount and rate thereof.  A Revolving Lender who is notified that it has
been selected to make a Bid Rate Loan may designate its Designated Lender (if
any) to fund such Bid Rate Loan on its behalf, as described in Section 12.5.(g).
Any Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee in respect of such Bid Rate Loan and be entitled
to receive payment thereof when due.  No Revolving Lender shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded.  Any

 

36

--------------------------------------------------------------------------------


 

Revolving Lender whose offer to make any Bid Rate Loan has been accepted shall,
not later than 1:30 p.m. Central time on the date specified for the making of
such Loan, make the amount of such Loan available to the Administrative Agent at
its Principal Office in immediately available funds, for the account of the
Borrower.  The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 2:30 p.m. Central time on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower in the Disbursement Instruction Agreement.

 

(g)           No Effect on Revolving Commitment.  Except for the purpose and to
the extent expressly stated in Section 2.13. and 2.16., the amount of any Bid
Rate Loan made by any Revolving Lender shall not constitute a utilization of
such Revolving Lender’s Revolving Commitment.

 

Section 2.4.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.16., the Issuing Banks, on
behalf of the Revolving Lenders, agree to issue for the account of the Borrower
(which may be issued in support of obligations of any Subsidiary of the
Borrower) during the period from and including the Effective Date to, but
excluding, the date thirty (30) days prior to the Revolving Termination Date,
one or more standby letters of credit, each denominated in Dollars (each a
“Letter of Credit”), up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $100,000,000 as such amount may be reduced from time
to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
Letters of Credit issued by such Issuing Bank would exceed the lesser of (i)
50.0% of the L/C Commitment Amount and (ii) the Revolving Commitment of such
Issuing Bank in its capacity as a Revolving Lender.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is 30 days
prior to the Revolving Termination Date, or (ii) any Letter of Credit have a
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the current
expiration date of such Letter of Credit beyond the earlier of (x) the date that
is 30 days prior to the Revolving Termination Date and (y) the date one year
after the current expiration date.  Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Revolving Lenders no later than 30 days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding.  If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Letter of Credit), which shall be reimbursed
(or participations therein funded) by the Revolving Lenders in accordance with
the immediately following subsections (i) and (j), with the proceeds being
utilized to provide Cash Collateral for such Letter of Credit.  The initial

 

37

--------------------------------------------------------------------------------


 

Stated Amount of each Letter of Credit shall be at least $50,000 (or such lesser
amount as may be acceptable to the applicable Issuing Bank, the Administrative
Agent and the Borrower).

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice
(which may be by telecopy, and if previously consented to by such Issuing Bank
in writing, by electronic mail or other similar form of electronic
communication) at least five (5) Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the
applicable Issuing Bank.  Provided the Borrower has given the notice prescribed
by the first sentence of this subsection and delivered such applications and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Section 5.2., the applicable Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event shall such Issuing
Bank be required to issue the requested Letter of Credit prior to the date five
(5) Business Days following the date after which such Issuing Bank has received
all of the items required to be delivered to it under this subsection.  An
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause such Issuing Bank or any Revolving
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower, an
Issuing Bank shall deliver to the Borrower a copy of each Letter of Credit
issued by such Issuing Bank within a reasonable time after the date of issuance
thereof.  To the extent any term of a Letter of Credit Document (excluding any
certificate or other document presented in connection with a drawing under such
Letter of Credit) is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.  The Borrower shall examine the copy of any
Letter of Credit or any amendment to a Letter of Credit that is delivered to it
by the applicable Issuing Bank and, in the event of any claim of noncompliance
with the Borrower’s instructions or other irregularity, the Borrower will
promptly (but in any event, within 5 Business Days after the later of (x)
receipt by the beneficiary of such Letter of Credit of the original of, or
amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.  The Borrower shall be conclusively deemed to have waived any
such claim against such Issuing Bank and its correspondents unless such notice
is given as aforesaid.

 

(d)           Reimbursement Obligations.  Following receipt by an Issuing Bank
from the beneficiary of a Letter of Credit issued by such Issuing Bank of any
demand for payment under such Letter of Credit and such Issuing Bank’s
determination that such demand for payment complies with the requirements of
such Letter of Credit, such Issuing Bank shall promptly notify the Borrower and
the Administrative Agent of the amount to be paid by such Issuing Bank as a
result of such demand and the date on which payment is to be made by such
Issuing Bank to such beneficiary in respect of such demand; provided, however,
that an Issuing Bank’s failure to give, or delay in giving, such notice shall
not discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse such Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  Upon receipt by
an Issuing Bank of any payment in respect of any Reimbursement Obligation in
respect of a Letter of Credit issued by such Issuing Bank, such Issuing Bank
shall promptly pay to each Revolving Lender that has acquired a participation
therein under the

 

38

--------------------------------------------------------------------------------


 

second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit
issued by such Issuing Bank by the date of such payment, the failure of which
such Issuing Bank shall promptly notify the Administrative Agent, then (i) if
the applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 10:00 a.m. Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)            Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) (without duplication) any related Reimbursement Obligations
then outstanding.

 

(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, an Issuing Bank shall only be required
to use the same standard of care as it uses in connection with examining
documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of
credit.  The Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, none of the
Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing

 

39

--------------------------------------------------------------------------------


 

Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent, any other Issuing Bank or
any Lender.  In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by it, and
to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse an Issuing
Bank for any drawing made under a Letter of Credit issued by it as provided in
this Section and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), the Borrower shall have no
obligation to indemnify the Administrative Agent, any Issuing Bank or any Lender
in respect of any liability incurred by the Administrative Agent, such Issuing
Bank or such Lender arising solely out of the gross negligence or willful
misconduct of the Administrative Agent, such Issuing Bank or such Lender in
respect of a Letter of Credit as determined by a court of competent jurisdiction
in a final, non-appealable judgment.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.  Except as otherwise provided in this Section, nothing in
this Section shall affect any rights the Borrower may have with respect to the
gross negligence or willful misconduct of the Administrative Agent, any Issuing
Bank or any Lender with respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by it
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Requisite Class Lenders of the Revolving Lenders
(or all of the Revolving Lenders if required by Section 12.6.) shall

 

40

--------------------------------------------------------------------------------


 

have consented thereto.  In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5.(c).

 

(i)            Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon the issuance by an Issuing Bank of any Letter of Credit each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (j) below, such Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit.  In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically and without any further action on the part of
such Issuing Bank, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to an
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)            Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
an Issuing Bank under each Letter of Credit issued by it to the extent such
amount is not reimbursed by the Borrower pursuant to the immediately preceding
subsection (d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Revolving Commitment Percentage of such drawing except as
otherwise provided in Section 3.9.(d).  If the notice referenced in the second
sentence of Section 2.4.(e) is received by a Revolving Lender not later than
9:00 a.m. Central time, then such Lender shall make such payment available to
the Administrative Agent not later than 12:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 11:00 a.m. Central time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of applicable
Issuing Bank, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Revolving Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(e) or (f), (iv) the termination
of the Revolving Commitments or (v) the delivery of Cash Collateral in respect
of any Extended Letter of Credit.  Each such payment to the Administrative Agent
for the account of an Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time.  Upon the
request of any Revolving Lender from time to time, an Issuing Bank shall deliver
any other information reasonably requested by such Lender with respect to each
Letter of Credit issued by such Issuing Bank and then outstanding.

 

41

--------------------------------------------------------------------------------


 

Other than as set forth in this subsection, an Issuing Bank shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder.  The failure of an Issuing Bank to perform its
requirements under this subsection shall not relieve any other Issuing Bank from
its obligations under this Agreement or any Lender from its obligations under
the immediately preceding subsection (j).

 

(l)            Extended Letters of Credit.  Each Revolving Lender confirms that
its obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.5.  Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.16., the Swingline Lender agrees to make
Swingline Loans in Dollars to the Borrower, during the period from the Effective
Date to but excluding the Swingline Maturity Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, $75,000,000, as
such amount may be reduced from time to time in accordance with the terms
hereof.  If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Commitment in effect at such
time, the Borrower shall promptly, and in any event within 1 Business Day
following demand, pay the Administrative Agent for the account of the Swingline
Lender the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 p.m. Central time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 2:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Section
5.2. for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Disbursement Instruction
Agreement.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Revolving Loans that are Base Rate Loans or at such other rate or rates as
the Borrower and the Swingline Lender may agree from time to time in writing. 
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)).  All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or

 

42

--------------------------------------------------------------------------------


 

such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender and the Administrative Agent prior written notice thereof no
later than 12:00 p.m. Central time on the day prior to the date of such
prepayment.  The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and, in any event, within five (5) Business Days after
the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan.  The amount limitations contained in the second sentence of Section
2.1.(a) shall not apply to any borrowing of such Revolving Loans made pursuant
to this subsection.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
9:00 a.m. Central time at least one Business Day prior to the proposed date of
such borrowing.  Promptly after receipt of such notice of borrowing of Revolving
Loans from the Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Not later than 9:00 a.m. Central time on the proposed date of such
borrowing, each Revolving Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender. 
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan. 
If the Revolving Lenders are prohibited from making Revolving Loans required to
be made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the Swingline Lender in Dollars and in immediately available
funds.  A Revolving Lender’s obligation to purchase such a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including without limitation, any of the Defaults or Events
of Default described in Sections 10.1.(e) or (f)), or the termination of any
Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds
Rate.  If such Lender does not pay such amount forthwith upon the Swingline
Lender’s demand therefor, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation

 

43

--------------------------------------------------------------------------------


 

therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

 

Section 2.6.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans of such Class;

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans of such Class;

 

(iii)          if such Loan is an Absolute Rate Loan, at the Absolute Rate for
such Loan for the Interest Period therefor quoted by the Lender making such Loan
in accordance with Section 2.3.; and

 

(iv)          if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for
the Interest Period therefor plus the LIBOR Margin quoted by the Lender making
such Loan in accordance with Section 2.3.

 

Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) exists or (y) upon notice
from the Administrative Agent to the Borrower given at the written direction of
the Requisite Lenders in the case of the existence of any other Event of
Default, the Borrower shall pay to the Administrative Agent for the account of
the Lenders and the Issuing Banks, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of the Loans made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date, and (ii) in the case of any Loan, on
any date on which the principal balance of such Loan is due and payable in full
(whether at maturity, due to acceleration or otherwise).  Interest payable at
the Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time

 

44

--------------------------------------------------------------------------------


 

it was delivered to the Administrative Agent, and if the applicable interest
rate or fees calculated for any period were lower than they should have been had
the correct information been timely provided, then, such interest rate and such
fees for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice.  Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.

 

Section 2.7.  Number of Interest Periods.

 

There may be no more than (a) 6 different Interest Periods for Revolving Loans
outstanding at the same time, (b) 6 different Interest Periods for each Class of
Term Loans outstanding at the same time and (c) 6 Interest Periods for Bid Rate
Loans outstanding at the same time.

 

Section 2.8.  Repayment of Loans.

 

(a)           Revolving Loans and Term Loans.  The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
a Class of Loans on the Termination Date for such Class of Loans.

 

(b)           Bid Rate Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued interest on, each Bid Rate Loan on the last
day of the Interest Period of such Bid Rate Loan.

 

Section 2.9.  Prepayments.

 

(a)           Optional.  Subject to Section 4.4., and except as otherwise
provided in the immediately following subsection (c), the Borrower may prepay
any Loan (other than a Bid Rate Loan) at any time without premium or penalty.  A
Bid Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan.  The Borrower shall give the Administrative Agent at
least three (3) Business Days prior written notice of the prepayment of any
Loan.  Each voluntary prepayment of a Class of Loans shall be in an aggregate
minimum amount of $100,000 and integral multiples of $25,000 in excess thereof.

 

(b)           Mandatory.

 

(i)            Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans, Swingline Loans and Bid
Rate Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall promptly, and in any event within 1 Business Day following
demand, pay to the Administrative Agent for the account of the Revolving
Lenders, the amount of such excess.

 

(ii)           Bid Rate Facility Overadvance.  If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Revolving Commitments at such time, then the Borrower
shall immediately upon demand pay to the Administrative Agent for the accounts
of the applicable Lenders the amount of such excess.

 

45

--------------------------------------------------------------------------------


 

(iii)          Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(f).  If the Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 

(c)           Prepayment Premium.  During the periods set forth below, the
Borrower may only prepay the 7-Year Term Loans, in whole or in part, at the
prices (expressed as percentages of the principal amount of such Loans to be
prepaid) set forth below, plus accrued and unpaid interest, if any, to the date
of prepayment:

 

Period

 

Percentage

 

Effective Date to and including January 29, 2016

 

102.0

%

January 30, 2016 to and including January 29, 2017

 

101.0

%

All times after January 30, 2017

 

100.0

%

 

The Borrower acknowledges and agrees that the amounts payable by it under this
Section in connection with the prepayment of the 7-Year Term Loans is a
reasonable calculation of the lost profits of the 7-Year Term Loan Lenders in
view of the difficulties and impracticality of determining actual damages
resulting from the prepayment of such Loans.

 

Section 2.10.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 12:00 p.m. Central
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. 
Each Notice of Continuation shall be irrevocable by and binding on the Borrower
once given.  Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each applicable Lender of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.11. or the Borrower’s
failure to comply with any of the terms of such Section.

 

46

--------------------------------------------------------------------------------


 

Section 2.11.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type but of the same Class; provided, however, a Base
Rate Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists.  Each Conversion of Base Rate Loans of a Class into LIBOR Loans
of such Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.  Each such Notice of Conversion
shall be given not later than 12:00 p.m. Central time 3 Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each applicable Lender of the
proposed Conversion.  Subject to the restrictions specified above, each Notice
of Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type and Class of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

Section 2.12.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note for a Class
of Loans, the Loans of a Class made by each Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, a 5-Year Term Note or a 7-Year
Term Note, as applicable, payable to the order of such Lender in a principal
amount equal to, in the case of a Revolving Lender, the amount of its Revolving
Commitment on the Effective Date, and in the case of a Term Loan Lender, the
initial principal amount of its 5-Year Term Loan or 7-Year Term Loan, as
applicable, and, in each case, otherwise duly completed.  Except in the case of
a Revolving Lender that has notified the Administrative Agent in writing that it
elects not to receive a Bid Rate Note, the Bid Rate Loans made by a Revolving
Lender to the Borrower shall, in addition to this Agreement, also be evidenced
by a Bid Rate Note payable to the order of such Revolving Lender.  The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

 

(b)           Records.  The date, amount, interest rate, Type, Class and
duration of Interest Periods (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

47

--------------------------------------------------------------------------------


 

Section 2.13.  Voluntary Reductions of Revolving Commitments.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than five (5) Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which in the case of any partial reduction of the Revolving
Commitments shall not be less than $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”).  Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Revolving Lender of
the proposed termination or reduction.  The Revolving Commitments, once reduced
or terminated pursuant to this Section, may not be increased or reinstated.  The
Borrower shall pay all interest on the Revolving Loans, and Fees under Section
3.5.(b) with respect to the amount of the Revolving Commitment being reduced,
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Revolving
Lender in accordance with Section 4.4.

 

Section 2.14.  Extension of Revolving Termination Date.

 

The Borrower shall have the right, exercisable two times, to extend the current
Revolving Termination Date by six months in each case.  The Borrower may
exercise such right only by executing and delivering to the Administrative Agent
at least 30 days but not more than 90 days prior to the current Revolving
Termination Date, a written request for such extension (an “Extension
Request”).  The Administrative Agent shall notify the Revolving Lenders if it
receives an Extension Request promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Revolving Termination Date shall
be extended for six months from the current Revolving Termination Date effective
upon receipt by the Administrative Agent of the applicable Extension Request and
payment of the fee referred to in the following clause (ii): (i) immediately
prior to such extension and immediately after giving effect thereto, (x) no
Default or Event of Default shall exist and (y) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents and (ii) the Borrower shall have paid the Fees payable
under Section 3.5.(d).  At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from the chief executive officer or
chief financial officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).

 

Section 2.15.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the

 

48

--------------------------------------------------------------------------------


 

balance of available funds on deposit in the Letter of Credit Collateral
Account, then the Borrower shall, on such date, pay to the Administrative Agent,
for its benefit and the benefit of the Revolving Lenders and the Issuing Banks,
for deposit into the Letter of Credit Collateral Account, an amount of money
equal to the amount of such excess.

 

Section 2.16.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Loan, no Revolving Lender shall
make any Bid Rate Loan, an Issuing Bank shall not be required to issue a Letter
of Credit and no reduction of the Revolving Commitments pursuant to Section
2.13. shall take effect, if immediately after the making of such Loan, the
issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

(a)           the aggregate principal amount of all outstanding Revolving Loans,
Bid Rate Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or

 

(b)           the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50.0% of the aggregate amount of the Revolving Commitments at such
time.

 

Section 2.17.  Increase in Revolving Commitments and Term Loans.

 

The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments, (b) during the period from the Effective Date to but excluding the
Termination Date for the 5-Year Term Loans, to request the making of additional
5-Year Term Loans (the “Additional 5-Year Term Loans”), and (c) during the
period from the Effective Date to by excluding the Termination Date for the
7-Year Term Loans to request the making of additional 7-Year Term Loans (the
“Additional 7-Year Term Loans”; together with the Additional 5-Year Term Loans,
the “Additional Term Loans”), in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases of the Revolving
Commitments and the making of Additional Term Loans, the aggregate amount of the
Revolving Commitments and the aggregate outstanding principal balance of the
Term Loans shall not exceed $2,300,000,000 (less the aggregate amount of
reductions of Commitments effected pursuant to Section 2.13.).  Each such
increase in the Revolving Commitments or borrowing of Additional Term Loans must
be an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof.  The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Revolving Commitments and/or the making of any Additional Term Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to any such increase in the Revolving Commitments or making of
Additional Term Loans and the allocations of any increase in the Revolving
Commitments or making of Additional Term Loans among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.  No
Lender shall be obligated in any way whatsoever to increase its Revolving
Commitment, to provide a new Revolving Commitment, or to make an Additional Term
Loan, and any new Lender becoming a party to this Agreement in connection with
any such requested increase of the Revolving Commitments or making of Additional
Term Loans must be an Eligible Assignee.  If a new Revolving Lender becomes a
party to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving

 

49

--------------------------------------------------------------------------------


 

Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Revolving Lenders, in same day funds, an amount
equal to (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.4.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of the prepayment of any such
Revolving Loans.  Effecting any increase of the Revolving Commitments or making
of Additional Term Loans under this Section is subject to the following
conditions precedent:  (x) no Default or Event of Default shall be in existence
on the effective date of such increase of the Revolving Commitments or making of
Additional Term Loans, (y) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of any such increase in the Revolving Commitments or
making of Additional Term Loans except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly permitted hereunder, and (z)  the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase of the Revolving Commitments or Additional
Term Loans and (B) all corporate and other necessary action taken by each
Guarantor authorizing the guaranty of such increase of the Revolving Commitments
or Additional Term Loans; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent, and (iii)(A)
new Revolving Notes executed by the Borrower, payable to any new Revolving
Lenders and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their Revolving Commitments, in the amount
of such Revolving Lender’s Revolving Commitment at the time of the effectiveness
of the applicable increase in the aggregate amount of the Revolving Commitments
and/or (B) a new Term Note of the applicable Class of Term Loans made by such
Term Loan Lender executed by the Borrower, payable to such new Term Loan
Lenders, and replacement Term Notes of the applicable Class executed by the
Borrower payable to such existing Term Loan Lenders making such Additional Term
Loans of such Class, in each case, in the aggregate outstanding principal amount
of such Term Loan Lender’s Term Loan of the applicable Class at the time of the
making of such Additional Term Loans (excluding, in the case of the preceding
clauses (A) and (B), any Lender that has requested that it not receive Notes). 
In connection with any increase in the aggregate amount of the Revolving
Commitments or the making of the Additional Term Loans pursuant to this Section,
any Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

 

Section 2.18.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an

 

50

--------------------------------------------------------------------------------


 

authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 1:00
p.m. Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 10.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  In the event the Administrative Agent fails to
pay such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
4:00 p.m. Central time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 11:00 a.m. Central time on
such date or (ii) by 4:00 p.m. Central time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 11:00 a.m. Central time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the immediately
following Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any of the Lenders or an Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to such Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of such Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or such
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the

 

51

--------------------------------------------------------------------------------


 

fees under Sections 3.5.(b), the first sentence of 3.5.(c), and 3.5.(d) shall be
made for the account of the Revolving Lenders, and each termination or reduction
of the amount of the Revolving Commitments under Section 2.13. shall be applied
to the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (b) the
making of Term Loans of a Class under Section 2.2.(a) shall be made from the
Term Loan Lenders of such Class, pro rata according to the amounts of their
respective Term Loan Commitments of such Class; (c) each payment or prepayment
of principal of a Class of Loans shall be made for the account of the Lenders of
such Class pro rata in accordance with the respective unpaid principal amounts
of the Loans of such Class held by them, provided that, subject to Section 3.9.,
if immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with such respective Revolving Commitments; (d) each payment of
interest on a Class of Loans shall be made for the account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders of such Class; (e) the Conversion
and Continuation of Loans of a particular Class and Type (other than Conversions
provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans of such
Class, and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be coterminous; (f) each prepayment of principal of
Bid Rate Loans pursuant to Section 2.9.(b)(ii) shall be made for account of the
Lenders then owed Bid Rate Loans pro rata in accordance with the respective
unpaid principal amounts of the Bid Rate Loans then owing to each such Lender;
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Swingline Loans under Section 2.5., shall be in accordance with their
respective Revolving Commitment Percentages; and (h) the Revolving Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4., shall be in accordance with their respective Revolving Commitment
Percentages.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Revolving Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.5.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class under this Agreement or shall obtain payment on any other Obligation
owing by the Borrower or any other Loan Party through the exercise of any right
of set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations)  not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders of the same Class in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable; provided,
however, that, with respect to any such voluntary prepayment directly to such
Lender that is identified as payment for a certain Class of Loans, so long as no
Event of Default exists, such Lender shall promptly purchase only from the other
Lenders of the same Class participations in (or, if and to the extent specified
by such Lender, direct interests in) the Loans of such Class made by the other
Lenders of such Class in such

 

52

--------------------------------------------------------------------------------


 

amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders of such Class shall share the benefit
of such payment (net of any reasonable expenses which may actually be incurred
by such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender of a Class so purchasing a participation (or
direct interest) in the Loans or other Obligations owed to the other Lenders of
such Class may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans of such Class in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)           Reserved.

 

(b)           Revolving Facility Fees. During the period from the Effective Date
to but excluding the Revolving Termination Date, the Borrower agrees to pay to
the Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.  The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

 

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for Revolving Loans that
are LIBOR Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while the Obligations are accruing interest at the Post-Default Rate,
such letter of credit fees shall accrue at the Post-Default Rate.  In addition
to such fees, the Borrower shall pay to an Issuing Bank solely for its own
account, a fronting fee in respect of each Letter of Credit issued by such
Issuing Bank equal to 0.125% of the initial Stated Amount of such Letter of
Credit; provided, however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $1,000.  The fees provided for in
this subsection shall be nonrefundable and payable, in the case of the fee
provided for in the first sentence, in arrears (i) quarterly on the first day of
January, April, July and October, (ii) on the Revolving Termination Date, (iii)
on the date the Revolving Commitments are terminated or reduced to zero and (iv)
thereafter from time to time on demand of the Administrative Agent and in the
case of the fee

 

53

--------------------------------------------------------------------------------


 

provided for in the second sentence, at the time of issuance of such Letter of
Credit.  The Borrower shall pay directly to an Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by such Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.

 

(d)           Extension Fee.  If the Borrower exercises its right to extend the
Revolving Termination Date in accordance with Section 2.14., the Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
fee equal to three-fortieths of one percent (0.075%) of the amount of such
Revolving Lender’s Revolving Commitment (whether or not utilized) payable in
connection with each such extension.  Any such fee shall be due and payable in
full on the date the Administrative Agent receives an Extension Request pursuant
to such Section.

 

(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Lead Arrangers
as provided in the respective Fee Letters and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, prepayment premiums, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the

 

54

--------------------------------------------------------------------------------


 

Borrower absent manifest error.  The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Requisite Lenders and
Requisite Class Lenders and in Section 12.6.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lender hereunder; third,
to Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize each Issuing Bank’s future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of a
Class or amounts owing by such Defaulting Lender under Section 2.4.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Article V. were satisfied or waived, such payment
shall be applied solely to pay the Loans of such Class of, and L/C Disbursements
owed to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Revolving Lenders pro rata in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)) and all Term Loans of
each Class are held by the Term Loan Lenders of such Class pro rata as if there
had been no Defaulting Lenders of such Class.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash

 

55

--------------------------------------------------------------------------------


 

Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Certain Fees.

 

(i)            No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(ii)           Each Defaulting Lender that is a Revolving Lender shall be
entitled to receive the Fee payable under the first sentence of Section 3.5.(c)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

 

(iii)          With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clause (ii), the Borrower shall (x)
pay to each Non-Defaulting Lender that is a Revolving Lender that portion of any
such Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to the
immediately following subsection (d), (y) pay to each Issuing Bank and the
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

 

(d)           Reallocation of Participations to Reduce Fronting Exposure.  In
the case of a Defaulting Lender that is a Revolving Lender, all or any part of
such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any such Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 12.24. no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

(e)           Cash Collateral, Repayment of Swingline Loans.

 

(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)           At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or an Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after

 

56

--------------------------------------------------------------------------------


 

giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)          The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the Issuing Banks, and agree to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(v)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Banks’ Fronting Exposures shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Revolving Lender), or (y) the
determination by the Administrative Agent and the Issuing Banks that there
exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)            Defaulting Lender Cure.  If the Borrower and the Administrative
Agent (and solely in the case of a Defaulting Lender that is a Revolving Lender,
the Swingline Lender and the Issuing Banks) agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d))
and (ii) the Term Loans of each Class to be held by the Term Loan Lenders of
such Class pro rata as if there had been no Defaulting Lenders of such Class,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;

 

57

--------------------------------------------------------------------------------


 

and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to a
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)           New Swingline Loans/Letters of Credit.  So long as any Revolving
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(h)           Purchase of Defaulting Lender’s Revolving Commitment.  During any
period that a Revolving Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Revolving Commitment and Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(b).  No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Revolving Commitment
and Loans via an assignment subject to and in accordance with the provisions of
Section 12.5.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 

(i)            Termination of Defaulting Revolving Lender’s Revolving
Commitment.  During any period that a Revolving Lender is a Defaulting Lender,
the Borrower may terminate in full the Revolving Commitment of such Defaulting
Lender by giving notice to such Defaulting Lender and the Administrative Agent
(such termination, a “Defaulting Lender Termination”) so long as on the
effective date of such Defaulting Lender Termination and after giving effect
thereto and to any repayment of Revolving Loans in connection therewith:  (i) no
Event of Default exists (unless the Requisite Lenders otherwise consent to such
Defaulting Lender Termination), (ii) no Revolving Loans shall be outstanding,
and (iii) all obligations of such Defaulting Lender in respect of any existing
Letter of Credit Obligations and Swingline Loans have been reallocated in
accordance with the immediately preceding subsection (d).  Each such notice
shall specify the effective date of such Defaulting Lender Termination (the
“Defaulting Lender Termination Date”), which shall be not less than 5 Business
Days (or such shorter period as agreed to by the Administrative Agent and such
Defaulting Lender after the date on which such notice is delivered to such
Defaulting Lender and the Administrative Agent).  On each such Defaulting Lender
Termination Date, (i) the Revolving Commitment of such Defaulting Lender shall
be reduced to zero, (ii) such Defaulting Lender shall cease to be a “Revolving
Lender” hereunder (provided that any such Defaulting Lender shall continue to be
entitled to the indemnification provisions contained herein, but only with
respect to matters arising prior to the applicable Defaulting Lender Termination
Date) and (iii) the Commitments of all other Lenders shall remain unchanged. 
The Borrower’s exercise of its rights under this subsection shall not constitute
a waiver or release of any claim any party to this Agreement may have against a
Defaulting Lender.

 

Section 3.10.  Taxes.

 

(a)           Issuing Bank.  For purposes of this Section, the term “Lender”
includes each Issuing Bank and the Administrative Agent, and the term
“Applicable Law” includes FATCA.

 

58

--------------------------------------------------------------------------------


 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  Without duplication of any
obligation under the immediately preceding subsection (b), the Borrower and the
other Loan Parties shall jointly and severally indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.5. relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

60

--------------------------------------------------------------------------------


 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit R-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit R-2 or Exhibit R-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit R-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

61

--------------------------------------------------------------------------------


 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered;
provided, however, that a Lender shall not be entitled to submit a claim for
compensation based upon a Regulatory Change described in the last sentence of
the definition of the term “Regulatory Change” unless such Lender shall have
determined that the making of such claim is consistent with its general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims (it being agreed that a
Lender shall not be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim).

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or LIBOR Margin Loans or its obligation to
make any LIBOR Loans

 

62

--------------------------------------------------------------------------------


 

hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or LIBOR Margin Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or LIBOR Margin Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:

 

(i)            changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or LIBOR Margin Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);

 

(ii)           imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)          imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

 

(c)           Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans and/or the obligation of a Revolving
Lender that has outstanding a Bid Rate Quote to make LIBOR Margin Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.5. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes),
reserve, special deposit, capital adequacy or similar requirement against or
with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to an Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by an Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then the Borrower shall pay to such Issuing Bank or, in the case of
such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by such Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Lender
for such increased costs or reductions in amount.

 

63

--------------------------------------------------------------------------------


 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Determinations by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of the effect of
any Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.  The Borrower shall pay the Administrative Agent, any such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 15 days after receipt thereof.

 

Section 4.2.  Suspension of LIBOR Loans and LIBOR Margin Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that reasonable and
adequate means do not exist for ascertaining LIBOR for such Interest Period;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided
herein;

 

(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period; or

 

(d)           any Revolving Lender that has outstanding a Bid Rate Quote with
respect to a LIBOR Margin Loan reasonably determines (which determination shall
be conclusive absent manifest error) that LIBOR will not adequately and fairly
reflect the cost to such Revolving Lender of making or maintaining such LIBOR
Margin Loan;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either

 

64

--------------------------------------------------------------------------------


 

prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in the case
of clause (d) above, no Revolving Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan shall be under any obligation to make such
Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such
Lender for any reason (including, without limitation, acceleration) on a date
other than the last day of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied but excluding any failure resulting from the
operation of Section 4.2.) to borrow a LIBOR Loan or a Bid Rate Loan from such
Lender on the date for such borrowing, or to Convert a Base Rate Loan into a
LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

65

--------------------------------------------------------------------------------


 

Section 4.5.  Treatment of Affected Loans.

 

(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(c), Section 4.2., or Section 4.3. on
such earlier date as such Lender or the Administrative Agent, as applicable, may
specify to the Borrower (with a copy to the Administrative Agent, as
applicable)) and, unless and until such Lender or the Administrative Agent, as
applicable, gives notice as provided below that the circumstances specified in
Section 4.1., Section 4.2. or Section 4.3. that gave rise to such Conversion no
longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

(b)           If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower by written notice with a copy to the Administrative
Agent.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, (c) a Lender becomes a Non-Consenting Lender, or (d) a Lender has
become a Defaulting Lender then, so long as there does not then exist any Event
of Default, the Borrower may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee.  Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate

 

66

--------------------------------------------------------------------------------


 

in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Administrative Agent, such Affected Lender, any other
Lender or any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders.  The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with
respect to any period up to the date of replacement.  Each Lender agrees that if
the Borrower exercises its option hereunder to cause an assignment by such
Lender as an Affected Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 12.5.  In the case of
any such assignment resulting from a claim for compensation pursuant to Section
3.10. or 4.1., such assignment shall only be permitted if such assignment will
result in a reduction in such compensation thereafter.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. or take such other
measures as such Lender deems reasonable in its sole discretion to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement, including without limitation, the Lenders’
consent under Section 12.23. to the Assumption and the release of the Parent
from its obligations under the Existing Credit Agreement, and the obligation of
the Lenders to effect or permit the occurrence of the first Credit Event
hereunder, whether as the making of a Loan or the issuance of a Letter of
Credit, are both subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes, Term Notes and Bid Rate Notes executed by the
Borrower, payable to each applicable Lender (including any Designated Lender, if
applicable but excluding

 

67

--------------------------------------------------------------------------------


 

any Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.12.(a) and the Swingline Note executed by the Borrower;

 

(iii)          an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and covering such matters
as the Administrative Agent may reasonably request;

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of each Loan Party;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Revolving Borrowing, Notices of Swingline Borrowing,
requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(viii)        a Compliance Certificate calculated as of the Effective Date on a
pro forma basis for the Parent’s fiscal quarter ended September 30, 2016;

 

(ix)          a Disbursement Instruction Agreement effective as of the Agreement
Date;

 

(x)           evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent under the Existing Credit Agreement or this
Agreement to the extent a reasonably detailed invoice has been delivered to the
Borrower prior to the Agreement Date, including without limitation the
reasonable and documented out-of-pocket fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xi)          copies certified by a Responsible Officer of the Borrower of the
material assumption and contribution agreements entered into between or among
any of the Parent, the Borrower or any other Subsidiary to effect the
Reorganization, including in any event (A) all such agreements effecting the
contribution to the Borrower or any of its Subsidiaries of all Properties and
other assets of the Parent and any of its other Subsidiaries other than assets
permitted to be held by the Parent and its Subsidiaries under Section 7.15.(a)
and (B) any such assumption

 

68

--------------------------------------------------------------------------------


 

agreements executed by the Borrower with respect to the Indebtedness of the
Parent permitted to exist under Section 7.15.(a)(3)(iii).

 

(xii)         an officer’s certificate from the chief executive officer or chief
financial officer of the Borrower certifying that (A) the Reorganization has
been, or will be substantially contemporaneously with the effectiveness of this
Agreement, consummated, (B) no Default or Event of Default exists as of the date
the Reorganization, or will exist immediately after giving effect thereto and
(C) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
date the Reorganization except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
in all respects) on and as of such earlier date) and except for changes in
factual circumstances expressly permitted hereunder;

 

(xiii)        such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request; and

 

(b)           the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Revolving Borrowing, in the case of a Swingline Loan, the
Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the

 

69

--------------------------------------------------------------------------------


 

making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied.  Unless set forth in writing to the contrary,
the making of its initial Loan by a Lender shall constitute a certification by
such Lender to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders that the conditions precedent for initial Loans set forth
in Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

 

Section 5.3.  Post- Closing Deliveries.

 

On or before three (3) Business Days after the Effective Date, the Borrower
shall deliver to the Administrative Agent (A) the Articles of Amendment and
Restatement of Declaration of Trust of the Borrower certified as of a recent
date by the Maryland State Department of Assessments and Taxation and (B) a
certificate of good standing (or certificate of similar meaning) with respect to
Borrower issued as of a recent date by the Maryland State Department of
Assessments and Taxation reflecting the Borrower’s legal name as “EQC Operating
Trust”.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Banks and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties, the Parent and its other Subsidiaries is a corporation,
partnership or other legal entity (i) duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
except where the failure of such Person (other than Borrower) to be so
organized, formed, validly existing or in good standing has not had, and could
not reasonably be expected to have, in each instance, a Material Adverse Effect,
(ii) with the power and authority to own or lease its respective properties and
to carry on its respective business as now being and hereafter proposed to be
conducted, except where the failure of such Person (other than Borrower) to do
so has not had, and could not reasonably be expected to have, in each instance,
a Material Adverse Effect and (iii) duly qualified and authorized to do business
in each jurisdiction necessary to carry out its business and operations, except
where the failure of such Person (other than the Borrower) to be so qualified
and authorized could not reasonably be expected to have, in each instance, a
Material Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list (which may be demonstrated
graphically) of all Subsidiaries of the Parent setting forth for each such
Subsidiary (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interest in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is an Excluded Subsidiary.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letters to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby including without
limitation, in the case of the Borrower, the Assumption.  The Loan Documents and
the Fee Letters to which the Parent, the Borrower or any other

 

70

--------------------------------------------------------------------------------


 

Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person (or the Borrower rather than the Parent in the case of
the Fee Letters) enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement,  the other Loan Documents to which any Loan
Party is a party and of the Fee Letters in accordance with their respective
terms, the borrowings and other extensions of credit hereunder and the
Assumption do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent or any Loan Party, or
any indenture, agreement or other instrument to which the Parent, the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties, the Parent and the other Subsidiaries is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  Each of the Borrower, each other
Loan Party, the Parent and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets, including all
intellectual property, subject to Permitted Liens.  As of the Agreement Date,
there are no Liens against any assets of the Borrower, any other Loan Party, the
Parent or any other Subsidiary except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) with an outstanding principal amount of $5,000,000 or more of each
of the Borrower, the other Loan Parties, the Parent and the other Subsidiaries,
and if such Indebtedness is secured by any Lien, a description of all of the
property subject to such Lien.  As of the Agreement Date, the aggregate
principal amount of Indebtedness of each of the Borrower, the other Loan Parties
and the other Subsidiaries that is not set forth on Schedule 6.1.(g) does not
exceed $10,000,000.

 

(h)           Litigation.  Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, the Parent, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or any Fee Letter.  There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened, in writing, relating to, the Borrower, any other Loan
Party, the Parent or any other Subsidiary except for those which could not
reasonably be expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

(i)            Taxes.  All federal and state income tax and other material tax
returns of the Borrower, each other Loan Party, the Parent and each other
Subsidiary required by Applicable Law to be filed have been duly filed, and all
federal and state income taxes and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party, the Parent, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.

 

(j)            Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal year ended December 31, 2015, and the
related audited consolidated statements of operations, comprehensive income
(loss), shareholders’ equity and cash flow for the fiscal year ended on such
date, with the opinion thereon of Ernst &Young LLP, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2016, and the related unaudited
consolidated statements of operations, comprehensive income (loss) and cash flow
of the Parent and its consolidated Subsidiaries for the two fiscal quarter
period ended on such date.  Such balance sheets and statements (including in
each case related schedules and notes) present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).

 

(k)           No Material Adverse Change.  Since September 30, 2014, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Parent and its consolidated
Subsidiaries, or of the Borrower and its consolidated Subsidiaries, in each
case, taken as a whole.  The Borrower is, and the Parent and its Subsidiaries
taken as a whole are, Solvent.

 

(l)            REIT Status.  The Parent qualifies, and has elected to be
treated, as a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.

 

(m)          ERISA.

 

(i)            Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service, (C)
had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the Borrower’s
knowledge, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial

 

72

--------------------------------------------------------------------------------


 

statements in accordance with FASB ASC 715.  The “benefit obligation” of all
Plans does not exceed the “fair market value of plan assets” for such Plans by
more than $10,000,000 all as determined by and with such terms defined in
accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Internal Revenue Code.

 

(n)           Compliance with Organizational Documents.  None of the Borrower,
any of the other Loan Parties, the Parent or any of the other Subsidiaries is in
default under its certificate or articles of incorporation or formation, bylaws,
partnership agreement or other similar organizational documents except where
such default in the case of any such Person (other than the Borrower) could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)           Environmental Laws.  In the ordinary course of business in
connection with due diligence performed with respect to a Property, each of the
Borrower, each other Loan Party, the Parent and the other Subsidiaries generally
conducts Phase I environmental assessments, and from time to time each of the
Borrower, each other Loan Party, the Parent and the other Subsidiaries performs
operational reviews of the effect of Environmental Laws on its respective
businesses, operations and Properties.  Each of the Borrower, each other Loan
Party, the Parent and the other Subsidiaries: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party, the Parent or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may:  (x)
cause or contribute to a violation of or noncompliance with Environmental Laws,
(y) cause or contribute to any other common-law or legal claim or other
liability, or (z) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party, the Parent or any other Subsidiary relating
in any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect.  None of the Properties is listed on or proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing

 

73

--------------------------------------------------------------------------------


 

regulations, or any state or local priority list promulgated pursuant to any
analogous state or local law.  No Hazardous Materials have been transported,
released, discharged or disposed on any of the Properties other than (x) in
compliance with all applicable Environmental Laws or (y) as could not reasonably
be expected to have a Material Adverse Effect.

 

(p)           Investment Company.  None of the Borrower, any other Loan Party,
the Parent or any of its other Subsidiaries is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(q)           Business.  As of the Agreement Date, the Borrower, the Parent and
its other Subsidiaries are engaged substantially in the business of owning,
operating and developing office, retail and industrial assets, together with
other business activities incidental thereto and together with such other uses
currently in use at the Properties.

 

(r)            Broker’s Fees.  No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Borrower, any other Loan
Party, the Parent or any other Subsidiary ancillary to the transactions
contemplated hereby.

 

(s)            Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial projections
and other forward looking statements) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party, the Parent or any other Subsidiary were, at the time the same were
so furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party, the Parent or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No document furnished or written statement made to
the Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading, and all financial projections, budgets and pro formas
concerning the Borrower, any other Loan Party, the Parent or any other
Subsidiary that have been made available to Administrative Agent or any Lender
by the Borrower, any other Loan Party, the Parent or any other Subsidiary (or on
their behalf) (the “Projections”) have been prepared in good faith based upon
assumptions believed to be reasonable at the time made, it being understood that
such Projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, and actual results may vary materially from the
Projections.

 

(t)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party, the Parent or any other Subsidiary
constitutes “plan assets” within the meaning of 29 C.F.R. 2510.3-101, as
modified by Section 3(42) of ERISA (“Plan Assets”).  Assuming that no Lender
funds any amount payable by it hereunder with Plan Assets, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts

 

74

--------------------------------------------------------------------------------


 

hereunder, do not and will not constitute non-exempt “prohibited transactions”
under Section 406(a) of ERISA or Section 4975(c)(1)(A)-(D) of the Internal
Revenue Code.

 

(u)           Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Parent, the Borrower, any other Subsidiary, any of their respective
directors, or officers, or, to the knowledge of the Borrower, any of the
Parent’s, the Borrower’s or any other Subsidiary’s employees and agents (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as
amended (the “Trading with the Enemy Act”) or (ii) is in violation of (A) the
Trading with the Enemy Act, (B) any of the foreign assets control regulations of
the United States Treasury Department or any enabling legislation or executive
order relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”).  The Parent, the Borrower, the other Subsidiaries and
their respective directors, officers, employees and agents are in compliance
with applicable Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions in all
material respects.  None of the Parent, the Borrower or any other Subsidiary is,
or derives any of its assets or operating income from investments in or
transactions with, a Sanctioned Person and none of the respective directors,
officers, or to the knowledge of the Borrower, employees or agents of the
Borrower, the Parent or any of its other Subsidiaries is a Sanctioned Person.

 

(v)           Unencumbered Assets; Unencumbered Mortgage Notes.  As of the
Agreement Date, Part I of Schedule 6.1.(v) is a correct and complete list of all
Unencumbered Assets and Part II of Schedule 6.1.(v) is a correct and complete
list of all Unencumbered Mortgage Notes.  Each of the Properties included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.  Each of the
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Mortgage Note”.

 

(w)          Margin Stock.  None of the Borrower, the Parent or any of its other
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

(x)           EEA Financial Institution.  None of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is an EEA Financial Institution.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14., the date on which any increase of
the Revolving Commitments or the making of Additional Term Loans is effectuated
pursuant to Section 2.17. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

75

--------------------------------------------------------------------------------


 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party, the Parent and each other Subsidiary to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, comply with all Applicable Law, including all
Anti-Corruption Laws and applicable Sanctions and the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party, the Parent and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, or cause to be protected and preserved, including, but not limited
to, all intellectual property necessary to the conduct of its respective
business, and maintain, or cause to be maintained, in good repair, working order
and condition all tangible properties, ordinary wear and tear and casualty and
condemnation excepted, and (b) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements and additions to such
properties as determined in the Borrower’s reasonable business judgment.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, carry on its respective businesses as described in Section
6.1.(q).

 

Section 7.5.  Insurance.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, maintain, or cause to be maintained, insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with evidence of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, pay and discharge, or cause to be paid and discharged, when
due (a) all federal, state and other

 

76

--------------------------------------------------------------------------------


 

material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or upon any properties belonging to it, and (b)
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party, the Parent and each other
Subsidiary to, permit representatives of the Administrative Agent or any Lender
to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower or the Parent), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice; provided that unless an Event of Default
exists, only one such visit shall be permitted during any fiscal year.  The
Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while an Event of
Default exists.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs and other
general business purposes.  The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party, the Parent and each
other Subsidiary to, comply, or cause to be complied, with all Environmental
Laws the failure with which to comply could reasonably be expected to have a
Material Adverse Effect.  The Borrower shall use, and shall cause each other
Loan Party, the Parent and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  The Borrower shall,
and shall cause each other Loan Party, the Parent and each other Subsidiary to,
promptly take all actions and pay or arrange to pay all costs necessary for it
and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party, the Parent and each other Subsidiary to, promptly take, or cause to be
taken, all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws
in each case to the extent the failure to take such actions could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

77

--------------------------------------------------------------------------------


 

Section 7.10.  Further Assurances.

 

At the Borrower’s reasonable cost and expense and upon request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party,
the Parent and each other Subsidiary to, duly execute and deliver or cause to be
duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall cause the Parent to maintain the Parent’s status as, and
election to be treated as, a REIT.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall cause the Parent to maintain at least one class of common
shares of the Parent having trading privileges on the New York Stock Exchange or
the American Stock Exchange or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.

 

Section 7.13.  Guarantors.

 

(a)           Within 10 Business Days following the date on which either of the
following conditions first applies to any Subsidiary (other than a Foreign
Subsidiary) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered
under (iii) through (vii), and (xiii) of Section 5.1.(a) and Section 5.1.(b) if
such Subsidiary had been a Loan Party on the Agreement Date:

 

(A)          such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Parent or any other Subsidiary of the Parent
(other than an Excluded Subsidiary or a Foreign Subsidiary Guaranteeing or
otherwise becoming obligated in respect of the Indebtedness of another Excluded
Subsidiary or Foreign Subsidiary, as applicable); or

 

(B)          (i) such Subsidiary (other than a Foreign Subsidiary) owns an
Unencumbered Asset or other asset the value of which is included in the
determination of Unencumbered Asset Value and (ii) such Subsidiary, or any other
Subsidiary that directly or indirectly owns any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist any Indebtedness that is
not Nonrecourse Indebtedness.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required (or upon its release will not be required) to be a party to
the Guaranty under the immediately preceding subsection (a) or Section 7.15. in
the case of the Parent; (ii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent

 

78

--------------------------------------------------------------------------------


 

that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly permitted under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

Section 7.14.  Margin Stock.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to, engage principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

Section 7.15.  Limitation on Parent’s Assets and Liabilities.

 

(a)           For so long as the Parent is not a Guarantor, the Borrower shall
cause the Parent’s assets to consist solely of Equity Interests in the Borrower
or Equity Interests in any Wholly Owned Subsidiaries whose assets consist solely
of direct or indirect Equity Interests in the Borrower; provided, that the
Parent may (A) have cash and other assets of nominal value incidental to its
ownership of such Equity Interests and the Equity Interests described in the
following clause (B), (B) own other Equity Interests or such other assets as may
be approved by the Administrative Agent in its sole discretion, which interests
or assets shall in any event have an aggregate book value not in excess of
$50,000,000 and (C) maintain assets on a temporary or pass-through basis that
are held for subsequent payment of dividends or other Restricted Payments not
prohibited by this Agreement or any other Loan Document or for contribution to
any Subsidiary for a period not in excess of ten (10) Business Days. In
addition, neither the Parent, nor any Wholly Owned Subsidiaries whose assets
consist solely of direct or indirect Equity Interests in the Borrower, shall
have any liabilities other than liabilities that would be reflected in
consolidated financial statements of the Borrower; provided, that the Parent may
have (1) other liabilities incidental to its status as a publicly traded REIT
and not constituting liabilities in respect of Indebtedness for borrowed money,
including liabilities associated with employment contracts, employee benefit
matters, indemnification obligations pursuant to purchase and sale agreements,
tax liabilities and legacy liabilities arising pursuant to contracts entered
into in the ordinary course of business prior to (and not in contemplation of)
the Reorganization, (2) nonconsensual obligations imposed by operation of
Applicable Law, (3) obligations in existence as of the date hereof (i) in the
form of guarantees of customary exceptions to Nonrecourse Indebtedness, (ii)
contingent obligations in relation to ground leases in respect of which the
Parent was a primary obligor prior to the Reorganization and (iii) in relation
to the Parent’s 6.25% senior notes due June 15, 2017, 6.65% senior notes due
January 15, 2018, 5.875% senior notes due September 15, 2020 and 5.75% senior
notes due August 2, 2042, in each case, incurred pursuant to the Indenture dated
as of July 9, 1997, between the Parent and U.S. Bank National Association, as
trustee, as supplemented, (4) obligations under any additional senior notes that
may be issued by the Parent pursuant to an indenture with substantially the same
obligors as the notes described in the immediately preceding clause (3)(iii) and
(5) other immaterial obligations, immaterial intercompany obligations or other
intercompany obligations owing by the Parent or any Subsidiary of the Parent
that is not a Subsidiary of the Borrower to the Borrower or any Subsidiary of
the Borrower).

 

79

--------------------------------------------------------------------------------


 

(b)           If at any time the requirements set forth in the preceding
subsection (a) are not satisfied, the Borrower shall deliver to the
Administrative Agent promptly and in any event within five (5) Business Days of
the first date on which such requirements were not satisfied, each of the
following in form and substance satisfactory to the Administrative Agent: (x) an
Accession Agreement (or if the Guaranty is not then in effect, the Guaranty)
executed by the Parent and (y) the items that would have been delivered under
(iii) through (vii), and (xiii) of Section 5.1.(a) and Section 5.1.(b) if the
Parent had been a Loan Party on the Agreement Date.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 50 days after the close of each of the
first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
comprehensive income (loss) and cash flows of the Parent and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief financial officer or chief accounting
officer of the Parent, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
the Parent and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments). 
Together with such financial statements, the Borrower shall deliver reports, in
form and detail satisfactory to the Administrative Agent, setting forth: (a) a
statement of Funds From Operations for the fiscal quarter then ending; (b) a
listing of capital expenditures made during the fiscal quarter then ended; and
(c) a listing of all Properties acquired during such fiscal quarter, including
the net operating income of each such Property, acquisition costs and related
mortgage debt, if any.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 90 days after the end of each fiscal year of
the Parent), the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, comprehensive income (loss), shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the chief financial
officer or chief accounting officer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of Ernst &Young LLP or any other independent certified public
accountants of recognized national standing, whose opinion shall be
unqualified.  Together with such financial statements, the Borrower shall
deliver a report, certified by the chief financial officer or chief accounting
officer of Parent, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Net Operating Income for each Property
for such fiscal year.

 

80

--------------------------------------------------------------------------------


 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit S (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1. (and identifying the exclusions
made to comply with Section 1.3.); and (b) stating that, to the best of his or
her knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the
Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)           Within five (5) Business Days of the filing thereof and to the
extent the same are not publicly available, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the SEC or any national securities
exchange;

 

(b)           Promptly upon the mailing thereof to the shareholders of the
Parent generally and to the extent the same are not publicly available, copies
of all financial statements, reports and proxy statements so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any other Loan Party or any other Subsidiary;

 

(c)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(d)           To the extent the Parent, the Borrower, any other Loan Party or
any other Subsidiary is aware of the same, prompt notice of any matter that has
had, or which could reasonably be expected to have, a Material Adverse Effect;

 

(e)           A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(f)            Prompt notice of any change in the Responsible Officers of the
Borrower or the Parent;

 

(g)           Notice of the occurrence of a Default or Event of Default promptly
upon a Responsible Officer obtaining knowledge thereof;

 

(h)           Promptly, upon the Borrower becoming aware of any change in the
Rated Party’s Credit Rating, a certificate stating that the Rated Party’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

81

--------------------------------------------------------------------------------


 

(i)            Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act; and

 

(j)            From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent, the Borrower or the Parent)
provided that the foregoing shall not apply to (i) notices to any Lender (or any
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered on the date on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided (x) if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Central time on the next business day for the recipient and (y) if the
deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 9:00 a.m. Central time on the
next business day for the recipient.  Notwithstanding anything contained herein,
the Borrower shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Parent, the Borrower and the other Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”.

 

82

--------------------------------------------------------------------------------


 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of (i)
Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (a) so long as (w) the Parent or any Subsidiary completed a
Material Acquisition during the quarter in which such ratio first exceeded 0.60
to 1.00, (x) such ratio does not exceed 0.60 to 1.00 after the fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (y) the Borrower has not maintained compliance with this subsection
(a) in reliance on this proviso more than two times during the term of this
Agreement and (z) such ratio is not greater than 0.65 to 1.00 at any time.  For
the purpose of calculating the foregoing ratio, (A) Total Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (1) the amount
of Unrestricted Cash on the date of such calculation and (2) the amount of Total
Indebtedness that by its terms is scheduled to mature within twenty-four (24)
months from the date of such calculation, and (B) Total Asset Value shall be
adjusted by deducting therefrom the amount by which Total Indebtedness is
adjusted under the preceding clause (A).

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Parent
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to be greater than 0.40 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness of the Parent and its Subsidiaries to (ii)
Unencumbered Asset Value, to exceed 0.60 to 1.00 at any time provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Borrower shall be deemed to be in compliance with this subsection
(d) so long as (w) the Parent or any Subsidiary completed a Material Acquisition
during the quarter in which such ratio first exceeded 0.60 to 1.00, (x) such
ratio does not exceed 0.60 to 1.00 after the fiscal quarter immediately
following the fiscal quarter in which such Material Acquisition was completed,
(y) the Borrower has not maintained compliance with this subsection (d) in
reliance on this proviso more than two times during the

 

83

--------------------------------------------------------------------------------


 

term of this Agreement and (z) such ratio is not greater than 0.65 to 1.00 at
any time.  For the purpose of calculating the foregoing ratio, (A) Unsecured
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (1) the amount of Unrestricted Cash on the date of such calculation
and (2) the amount of Unsecured Indebtedness that by its terms is scheduled to
mature within twenty-four (24) months from the date of such calculation, and (B)
Unencumbered Asset Value shall be adjusted by deducting therefrom the amount by
which Unsecured Indebtedness is adjusted under the preceding clause (A).

 

(e)           Unencumbered Interest Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Unencumbered Net Operating Income to (ii) Unsecured Debt
Service for the Parent’s fiscal quarter most recently ending, to be less than
1.750 to 1.0 at any time.

 

(f)            Total Assets Owned by Foreign Subsidiaries.  The Borrower shall
not permit the aggregate value of Investments of the Parent and its Subsidiaries
in Foreign Subsidiaries that are not Guarantors (such value to be determined in
a manner consistent with the definition of Total Asset Value or, if not
contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) to exceed 10.0% of Total Asset Value at any time.

 

(g)           Permitted Investments. The Borrower shall not, and shall not
permit any other Loan Party, the Parent or any other Subsidiary to, make an
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed 30.0% of Total Asset
Value at any time:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, with the value of such Investments being determined in a
manner consistent with the definition of Total Asset Value or, if not
contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP;

 

(ii)           Assets Under Development with the value of Assets Under
Development being determined in accordance with GAAP;

 

(iii)          the book value of Mortgage Receivables;

 

(iv)          the book value of Unimproved Land; and

 

(v)           ownership of, or Investments in, Properties that are not Office
Properties or Industrial Properties.

 

(h)           Dividends and Other Restricted Payments.  If an Event of Default
exists, the Borrower shall not, and shall not permit the Parent or any other
Subsidiary to, declare or make any Restricted Payments except that (i) the
Borrower may declare and make cash distributions to the Parent and other holders
of Equity Interests in the Borrower with respect to any fiscal year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
an aggregate amount not to exceed the minimum amount necessary for the Borrower
to cause the Parent to remain in compliance with Section 7.11. and (ii)
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower; provided that if an Event of Default specified in Section
10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of
the occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit the Parent or any other Subsidiary to, make any Restricted Payments to
any Person (except that Subsidiaries may pay Restricted Payments to the Borrower
or any other Subsidiary of the Borrower).

 

84

--------------------------------------------------------------------------------


 

Section 9.2.  Negative Pledge.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party,
the Parent or any other Subsidiary to, create, assume, or incur any Lien (other
than Permitted Liens) upon any of its properties, assets, income or profits of
any character whether now owned or hereafter acquired if immediately after the
creation, assumption or incurring of such Lien, a Default or Event of Default is
or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
9.1.

 

(b)           The Borrower shall not, and shall not permit any other Loan Party,
the Parent or any other Subsidiary (other than an Excluded Subsidiary) to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in an agreement (x) evidencing Indebtedness which (A)
the Borrower, such Loan Party, the Parent or such Subsidiary may create, incur,
assume, or permit or suffer to exist without violation of this Agreement and (B)
is secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) a Negative
Pledge contained in an agreement relating to the sale of a Subsidiary or assets
pending such sale, provided that in any such case the Negative Pledge applies
only to the Subsidiary or the assets that are the subject of such sale; (iii) a
Negative Pledge contained in any agreement that evidences Unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to or not more restrictive than those restrictions contained in the Loan
Documents; or (iv) to the extent constituting a Negative Pledge, a restriction
on the direct or indirect transfer of Equity Interests in any Excluded
Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not a Wholly
Owned Subsidiary contained in the organizational documents of such Person or any
document, instrument or agreement evidencing Secured Indebtedness of such Person
permitted to exist pursuant to this Agreement.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any Subsidiary of the Borrower; (b) pay any Indebtedness owed to the Borrower or
any Subsidiary of the Borrower; (c) make loans or advances to the Borrower or
any Subsidiary of the Borrower; or (d) transfer any of its property or assets to
the Borrower or any Subsidiary of the Borrower; other than (i) with respect to
clauses (a) through (d), those encumbrances or restrictions (A) contained in any
Loan Document, (B) contained in any agreement that evidences Unsecured
Indebtedness which contains restrictions and encumbrances that are substantially
similar to or not more restrictive than those restrictions contained in the Loan
Documents or (C) contained in organizational documents of, or other agreements
governing an Investment in, any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
(or any direct or indirect owner of such Equity Interest on account of such
ownership) or the property or assets of such Subsidiary or Unconsolidated
Affiliate), (ii) with respect to clause (d), (A) customary provisions
restricting assignment of any agreement entered into by the Parent, the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business or (B) transfer restrictions in any agreement relating to the sale of a
Subsidiary or assets pending such sale where the transfer restriction applies
only to the Subsidiary or the assets that are the subject of such sale or
relating to Indebtedness secured by a Lien on assets that the Borrower or a
Subsidiary may create, incur, assume, or permit or suffer to exist under Section
9.2.(a); provided that in the case of this clause (B), the restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be.

 

85

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any other Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, any other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to or by the Parent, any Subsidiary
or any other Loan Party (other than the Borrower) so long as immediately prior
to the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Parent, the Borrower, the other Subsidiaries and the other
Loan Parties may sell, lease, sublease or otherwise dispose of their respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business;

 

(c)           a Person may merge with and into the Borrower or the Parent so
long as (i) the Borrower or the Parent, as applicable, is the survivor of such
merger, (ii) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary with and into the Borrower or the Parent);

 

(d)           the Parent, the Borrower and each other Subsidiary may sell,
transfer or dispose of assets among themselves; and

 

(e)           the Parent, the Borrower and each other Subsidiary may sell,
transfer or dispose of assets in any transaction or in connection with an event
described in clause (c) of the definition of Permitted Liens.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to, permit any of its respective assets to become or be
deemed to be Plan Assets.  The Borrower shall not cause or permit to occur, and
shall not permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event if such ERISA Event could reasonably be expected to have
a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

 

86

--------------------------------------------------------------------------------


 

Section 9.7.  Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to, amend, supplement, restate or otherwise modify or waive
the application of any provisions of its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) could reasonably be
expected to be adverse to the interest of the Lenders in any material respect or
(b) could reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party, the Parent or any other Subsidiary to permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate, except (a) as set
forth on Schedule 9.8., (b) transactions in the ordinary course of and pursuant
to the reasonable business purposes of the Borrower, such other Loan Party, the
Parent or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party, the Parent or such other
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate, (c) in connection with the Reorganization and
the Assumption, (d) Restricted Payments permitted pursuant to Section 9.1.(h),
(e) Investments permitted pursuant to Section 9.1.(g) and (f) transactions by
and among the Parent and its Subsidiaries not otherwise prohibited under the
Loan Documents.

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in violation
of any Environmental Law or in a manner that could lead to any environmental
claim or pose a risk to human health, safety or the environment, in each case,
that could reasonably be expected to have a Material Adverse Effect.  Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Borrower, any such Loan Party, the Parent or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, such other Loan Party, the Parent or such other Subsidiary.

 

Section 9.11.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party, the Parent or
any other Subsidiary to, use any part of the proceeds of the Loans, or use any
Letter of Credit, to (a) purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or (b) to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  The Borrower shall not, and shall not permit
any other Loan Party, the Parent or Subsidiary to, use any

 

87

--------------------------------------------------------------------------------


 

proceeds of any Loan or any Letter of Credit directly or, to the knowledge of
the Borrower, indirectly in any manner which would violate applicable
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation or (ii) shall fail to pay when due any
interest on any of the Loans or any of the other payment Obligations owing by
the Borrower under this Agreement, any other Loan Document or any Fee Letter or
any other Loan Party shall fail to pay when due any payment Obligation owing by
such other Loan Party under any Loan Document to which it is a party, and,
solely with respect to this clause (ii), such failure shall continue for a
period of 5 Business Days.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 7.8., Section 7.15.(b), Section 8.4.(g), or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Administrative
Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender pursuant to this Agreement or any other Loan Document, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect (or in any respect in the
case of a representation or warranty qualified by materiality) when furnished or
made or deemed made.

 

(d)           Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party, the Parent or any other
Subsidiary shall fail to pay when due and payable (after giving effect to any
applicable notice or cure period) the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value), in each case individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of $50,000,000 or more (or

 

88

--------------------------------------------------------------------------------


 

$250,000,000 or more in the case of Nonrecourse Indebtedness of Excluded
Subsidiaries other than the Jacksonville Indebtedness) (“Material
Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof as a result of the occurrence of an event of default
thereunder; or

 

(iii)          Any other event shall have occurred and be continuing which
permits any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity and the holders of such Indebtedness have not waived their right
to accelerate the maturity thereof or their right to require such Indebtedness
to be prepaid, repurchased, redeemed or defeased.

 

(e)           Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party or any other Subsidiary (other than (x) an Excluded Subsidiary
all Indebtedness of which is Nonrecourse Indebtedness, (y) a Guarantor that,
together with all other Guarantors then subject to a bankruptcy proceeding or
other proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $100,000,000 of Total Asset
Value, or (z) a Subsidiary (other than an Excluded Subsidiary all the
Indebtedness of which is Nonrecourse Indebtedness) that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $100,000,000 of Total Asset Value) shall:  (i)
commence a voluntary case under the Bankruptcy Code, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party or any
other Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness of
which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all other
Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $100,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $100,000,000 of Total Asset Value) or any other Loan Party, in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or

 

89

--------------------------------------------------------------------------------


 

the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Parent, the Borrower, such Subsidiary or such other Loan Party
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or any Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Fee Letter or any Loan Document or
any Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)           Judgment.  A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed, vacated, dismissed or bonded pending
appeal or otherwise satisfied through appropriate appellate proceedings and (ii)
either (A) the amount of such judgment or order (x) for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) or (y) is not otherwise subject to
indemnification or reimbursement on reasonable terms and conditions by Persons
reasonably likely to honor such indemnification or reimbursement obligations,
exceeds, individually or together with all other such judgments or orders
entered against the Parent, the Borrower, any other Loan Party or any other
Subsidiary $50,000,000 (or $250,000,000 in the case of judgments or orders in
respect of Nonrecourse Indebtedness so long as such judgments or orders only
attach to the assets securing such Nonrecourse Indebtedness) or (B) in the case
of an injunction or other non-monetary relief, such injunction or judgment or
order could reasonably be expected to have a Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
other Loan Party or any other Subsidiary, which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$50,000,000 in amount (or $250,000,000 in amount in the case of warrants, writs,
executions and process in respect of Nonrecourse Indebtedness so long as such
warrants, writs, executions and processes only attach to the assets securing
such Nonrecourse Indebtedness), and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of thirty
(30) days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to the Administrative Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

90

--------------------------------------------------------------------------------


 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35.0% of the total voting power
of the then outstanding voting stock of the Parent;

 

(ii)           At any time during any period of 12 consecutive months,
individuals who at the beginning of any such period constituted the Board of
Trustees of the Parent (together with any new trustees whose appointment,
election or nomination to the Board of Trustees was approved or recommended by a
vote of the Trustees then in office who either were Trustees at the beginning of
any such period or whose appointment, election or nomination was previously so
approved or recommended) cease for any reason to constitute a majority of the
Board of Trustees of the Parent then in office;

 

(iii)          the Parent shall cease to own and control, directly or
indirectly, more than 50.0% of the outstanding Equity Interests of the Borrower;
or

 

(iv)          the Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole Trustee (as defined in the Declaration of Trust) of the Borrower
or shall cease to have the sole and exclusive power to exercise all management
and control over the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other

 

91

--------------------------------------------------------------------------------


 

Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider as collateral,
and (d) to prosecute any legal action against the Borrower, any Loan Party or
other Subsidiary to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any

 

92

--------------------------------------------------------------------------------


 

Lender or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
12.3.) under any of the Loan Documents in respect of any Obligations shall be
applied in the following order and priority:

 

(a)           to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Banks and Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them;

 

(b)           to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and Issuing Banks under the Loan Documents, including attorney fees,
ratably among the Lenders and Issuing Banks in proportion to the respective
amounts described in this clause (b) payable to them;

 

(c)           to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Swingline Loans;

 

(d)           to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

 

(e)           to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;

 

(f)            to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and

 

(g)           the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative

 

93

--------------------------------------------------------------------------------


 

Agent, for the ratable benefit of the Administrative Agent, the Issuing Banks
and the Revolving Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Letter of Credit Collateral Account and
the balances from time to time in the Letter of Credit Collateral Account
(including the investments and reinvestments therein provided for below).  The
balances from time to time in the Letter of Credit Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Issuing Banks as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower, the Issuing Banks
and the Revolving Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the Issuing
Bank that issued such Letter of Credit for the payment made by such Issuing Bank
to the beneficiary with respect to such drawing.

 

(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Class Lenders of the Revolving Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been

 

94

--------------------------------------------------------------------------------


 

indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, none of the Administrative Agent,
the Issuing Banks or the Lenders shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent,
the Issuing Banks, the Lenders and the Specified Derivatives Providers under
this Agreement, each of the other Loan Documents, the Fee Letters and Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) an Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 12.3. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to

 

95

--------------------------------------------------------------------------------


 

Article X. and (y) in addition to the matters set forth in clauses (ii), (iv)
and (v) of the preceding proviso and subject to Section 3.3., any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered or otherwise made available to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders.  The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

96

--------------------------------------------------------------------------------


 

Section 11.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender under this Agreement and any other Loan Document as any other Lender
and may exercise the same as though it were not the Administrative Agent; and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Wells Fargo in each case in its individual capacity.  Wells Fargo and
its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Parent, the Borrower, any other Loan Party or any other Affiliate thereof as
if it were any other bank and without any duty to account therefor to the
Issuing Banks or the other Lenders.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement, or otherwise without having to account for
the same to the Issuing Banks or the other Lenders.  The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved such requested
determination, consent or approval.  The provisions of this Section shall not
apply to any amendment, waiver or consent regarding any of the matters described
in Section 12.6.(b).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by

 

97

--------------------------------------------------------------------------------


 

it under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its Related Parties: (a)
makes any warranty or representation to any Lender, any Issuing Bank or any
other Person, or shall be responsible to any Lender, any Issuing Bank or any
other Person for any statement, warranty or representation made or deemed made
by the Parent, the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Banks and the Specified Derivatives Providers in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of any out-of-pocket expenses

 

98

--------------------------------------------------------------------------------


 

(including the reasonable fees and expenses of the counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Obligations and the termination
of this Agreement.  If the Borrower shall reimburse the Administrative Agent for
any Indemnifiable Amount following payment by any Lender to the Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender.  Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective Related Parties, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties.  Each of the Lenders and the Issuing Banks
acknowledges that the Administrative Agent’s legal counsel in

 

99

--------------------------------------------------------------------------------


 

connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by all of the Lenders (other
than the Lender then acting as Administrative Agent) upon 30 days’ prior written
notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and any of its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (a) the resigning Administrative Agent’s giving of notice of
resignation, or (b) the Lenders’ giving of notice of removal, then the resigning
or removed Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender or Eligible Assignee has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Banks so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

100

--------------------------------------------------------------------------------


 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

EQC Operating Trust

Two North Riverside Plaza, Suite 2100

Chicago, Illinois  60606

Attention:  Chief Financial Officer

Telecopier:                                    (312) 646-2899

Telephone:                                   (312) 646-2839

 

with a copy to:

 

EQC Operating Trust

Two North Riverside Plaza, Suite 2100

Chicago, Illinois  60606

Attention:  General Counsel

Telecopier:                                    (312) 646-2899

Telephone:                                   (312) 646-2850

 

and a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois  60654

Attention:  Daniel J. Perlman

Telecopier:                                    (312) 862-2200

Telephone:                                   (312) 862-6090

 

101

--------------------------------------------------------------------------------


 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd floor

Chicago, Illinois 60606

Attention:  Winita Lau

Telecopier:                                    (312) 269-4848

Telephone:                                   (312) 269-4818

 

If to Wells Fargo, as an Issuing Bank:

 

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attention:  Winita Lau

Telecopier:                                    (312) 269-4848

Telephone:                                   (312) 269-4818

 

If to JPMorgan Chase Bank, N.A., as an Issuing Bank:

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, Fl 4

Tampa, FL 33610

Attn: James Alonzo

Telecopier: 856-294-5267

Telephone: 813-432-6339

 

If to Bank of America, N.A., as an Issuing Bank:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telecopier:  1. 800.755.8743

Telephone: 1.800.370.7519 and choose Trade product opt.  #1

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of

 

102

--------------------------------------------------------------------------------


 

any communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, any Issuing
Bank or any Lender under Article II. shall be effective only when actually
received.  None of the Administrative Agent, any Issuing Bank or any Lender
shall incur any liability to any Loan Party (nor shall the Administrative Agent
incur any liability to the Issuing Banks or the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.  Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to another Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees within thirty (30) days following written demand (a) to pay
or reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and the reasonable and documented fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent, the Issuing Banks and the Lenders for all their
reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letters, including the reasonable and documented fees and disbursements of their
respective counsel (in any case, limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to the
Administrative Agent, the Issuing Banks and the Lenders (the “Lender Parties”)
and, if reasonably necessary, a single local counsel for the Lender Parties in
each relevant jurisdiction and with respect to each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional counsel
in each relevant jurisdiction to the affected Lender Parties similarly situated)
and any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent, the Issuing Banks and the Lenders
from, any and all recording and filing fees, if any, which may be payable or
determined to be payable in connection with the execution and delivery of any of
the Loan Documents, or consummation of any amendment, supplement or modification
of, or any waiver or consent under or in respect of, any Loan Document and
(d) to the extent not already covered by any of the preceding subsections, to
pay or reimburse the fees and disbursements of counsel to the Administrative
Agent, any Issuing Bank and any Lender incurred in connection with the
representation of the Administrative Agent, such Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 10.1.(e) or 10.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

103

--------------------------------------------------------------------------------


 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Promptly following any such set-off the Administrative Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY OF THE ISSUING BANKS OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OF THE
ISSUING BANKS OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW

 

104

--------------------------------------------------------------------------------


 

YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby;
provided that (x) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, each Issuing Bank and each
Lender, and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of

 

105

--------------------------------------------------------------------------------


 

its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an  assigning Revolving Lender’s Revolving Commitment and/or
the Loans at the time owing to it, contemporaneous assignments to related
Approved Funds that equal at least the amount specified in the immediately
following clause (B) in the aggregate, an assignment of the entire remaining
amount of an assigning Term Loan Lender’s Term Loans at the time owing to it, or
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of a Class of Commitments (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Class of Commitments is not then in effect, the principal outstanding balance of
the applicable Class of Loans of the assigning Lender subject to each such
assignment, (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or a Loan, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment of the applicable Class held by such assigning Lender or the
outstanding principal balance of the Loans of the applicable Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of such Commitment and such
Loans at the time owing to it; provided, further, that, notwithstanding the
foregoing, a Term Loan Lender holding a particular Class of Term Loans may
assign the entire remaining amount of such Class of Term Loans and shall not as
a consequence of such assignment be required to assign any other Loan or
Commitment.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate Classes of Loans and Commitments on a
non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall exist at the time of such assignment or (y) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
5 Business Days after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a

 

106

--------------------------------------------------------------------------------


 

Revolving Commitment if such assignment is to a Person that is not already a
Lender with a Revolving Commitment, an Affiliate of such a Lender or an Approved
Fund with respect to such a Lender or (y) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of the Swingline Lender and the
Issuing Banks (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Loans and participations
in Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

107

--------------------------------------------------------------------------------


 

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and
12.9. and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  It is
the intent of the parties to this Agreement that the Loans and Commitments be in
registered form within the meanings of Sections 163(f), 871(h)(2) and
881(c)(2) of the Internal Revenue Code and any related regulations (and any
successor provisions).

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
any Lender or the Issuing Banks, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase any Commitment of such Lender,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 7.13.(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation.  Each
Lender that sells a participation agrees, at the Borrower’s request and

 

108

--------------------------------------------------------------------------------


 

expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  Designated Lenders.  Any Revolving Lender
(each, a “Designating Lender”) may at any time while the Borrower has been
assigned an Investment Grade Rating from at least one Rating Agency designate
one Designated Lender to fund Bid Rate Loans on behalf of such Designating
Lender subject to the terms of this subsection, and the provisions in the
immediately preceding subsections (b) and (d) shall not apply to such
designation.  No Lender may designate more than one Designated Lender.  The
parties to each such designation shall execute and deliver to the Administrative
Agent for its acceptance a Designation Agreement.  Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and give prompt notice thereof to
the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.3. after the Borrower has accepted a Bid Rate Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 11.6. and any sums otherwise payable

 

109

--------------------------------------------------------------------------------


 

to the Borrower by the Designated Lender.  Each Designating Lender shall serve
as the agent of the Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender: (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents.  Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf.  The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the
same.  No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender.  The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date.  In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $3,000.

 

(h)                                 USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Lenders of a
particular Class, and not Lenders of any other Class, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto).  Notwithstanding anything to the contrary
contained in this Section, a Fee Letter may only be amended, and the performance
or observance by any Loan Party thereunder may only be waived, in a writing
executed by the parties thereto.

 

110

--------------------------------------------------------------------------------


 

(b)                                 Additional Lender Consents.  In addition to
the foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) a Commitment of
a Lender or subject a Lender to any additional obligations without the written
consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definitions of “Revolving
Termination Date” or clause (a) of the definition of “Termination Date” (except,
in each case, in accordance with Section 2.14.), or extend the expiration date
of any Letter of Credit beyond the Revolving Termination Date, in each case,
without the written consent of each Revolving Lender directly and adversely
affected thereby;

 

(v)                                 modify the definition of “Termination Date”
(except as set forth in clause (iv) above), otherwise postpone any date fixed
for, or forgive, any payment of principal of, or interest on, any Loans or for
the payment of Fees or any other Obligations owing to the Lenders, in each case,
without the written consent of each Lender directly and adversely affected
thereby;

 

(vi)                              while any Term Loans remain outstanding,
amend, modify or waive (A) Section 5.2. or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Lenders to make Revolving Loans or acquire participations in Letters
of Credit or Swingline Loans when such Lenders would not otherwise be required
to do so, (B) the amount of the Swingline Commitment or (C) the L/C Commitment
Amount, in each case, without the prior written consent of the Requisite
Class Lenders of the Revolving Lenders;

 

(vii)                           modify the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender;

 

(viii)                        modify the definition of “Pro Rata Share” or amend
or otherwise modify the provisions of Section 3.2. without the written consent
of each Lender;

 

(ix)                              amend this Section, amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, modify the definition of the
term “Requisite Lenders” or (except as otherwise provided in the immediately
following clause (x)), modify in any other manner the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof without the written consent of each Lender;

 

(x)                                 modify the definition of the term “Requisite
Class Lenders” as it relates to a Class of Lenders, or modify in any other
manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision

 

111

--------------------------------------------------------------------------------


 

hereof, in each case, solely with respect to such Class of Lenders, without the
written consent of each Lender in such Class;

 

(xi)                              release any Guarantor from its obligations
under the Guaranty (except as contemplated by Section 7.13.(b)) without the
written consent of each Lender; or

 

(xii)                           amend, or waive the Borrower’s compliance with,
Section 2.16. without the written consent of each Revolving Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.5. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.4.
or the obligations of an Issuing Bank under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Issuing Bank.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

112

--------------------------------------------------------------------------------


 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or Loan or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law; (d) to the Administrative Agent’s, such Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any Specified Derivatives Contract) or the enforcement of rights hereunder
or thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent, such Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender.  As used
in this Section, the term “Information” means all information received from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or Affiliate
relating to the Parent, any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as

 

113

--------------------------------------------------------------------------------


 

provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, and shall pay or reimburse any such Indemnified Party for, any and all
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (limited,
however, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnified Parties (taken as a whole) and,
if reasonably necessary, a single local counsel for all Indemnified Parties
(taken as a whole) in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated and taken as a whole)), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Parent, the Borrower, any other Loan Party or any other
Subsidiary) other than such Indemnified Party and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit issued by such Issuing Bank if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent, the Borrower, any other Loan
Party or any other Subsidiary, or any Environmental Claim related in any way to
the Parent, the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or a material breach in bad faith of this
Agreement by such Indemnified Party or (y) arise out of, or in connection with,
any proceeding that does not involve an act or omission by the Parent, the
Borrower, any Loan Party or any of their respective Affiliates and that is
brought by an Indemnified Party against another Indemnified Party (other than
claims, litigation, investigations or proceedings brought against Wells Fargo in
its capacity as Administrative Agent or against any of the financial
institutions referred to in the first paragraph of this Agreement in their
respective capacities as bookrunners, syndication agents, arrangers,
documentation agents or any other similar roles or capacities in respect of this
Agreement).

 

114

--------------------------------------------------------------------------------


 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and none of the Issuing Banks is obligated any
longer under this Agreement to issue Letters of Credit and (d) all Obligations
(other than obligations which survive as provided in the following sentence)
have been paid and satisfied in full. The indemnities to which the
Administrative Agent, the Issuing Banks and the Lenders are entitled under the
provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or

 

115

--------------------------------------------------------------------------------


 

account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Parent, Loan Parties and
Subsidiaries.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent, the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Borrower may have
that the Borrower does not control the Parent, such Loan Parties or
Subsidiaries.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.  There are no oral agreements among
the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

116

--------------------------------------------------------------------------------


 

Section 12.20.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING COMMONWEALTH REIT,
DATED JULY 1, 1994, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF COMMONWEALTH REIT SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, COMMONWEALTH REIT.  ALL PERSONS DEALING WITH COMMONWEALTH REIT IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF COMMONWEALTH REIT FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

Section 12.21.  Down REIT Formation.

 

The Borrower may designate one or more of its Subsidiaries as a “Down REIT” so
long as (a) the applicable Subsidiary meets the requirements of clauses (a) and
(b) of the definition of the term “Down REIT”, (b) the Borrower shall have
notified the Administrative Agent in writing of such designation at least 10
Business Days prior to the effectiveness of such designation and (c) no later
than the proposed effective date of such designation, the Borrower shall have
delivered to the Administrative Agent (i) an Accession Agreement (or if the
Guaranty is not then in effect, the Guaranty) executed by such Subsidiary and
(ii) the items that would have been delivered under (iii) through (vii), and
(xiii) of Section 5.1.(a) and Section 5.1.(b) if such Subsidiary had been a Loan
Party on the Agreement Date.  The Borrower shall notify the Administrative Agent
in writing promptly, but in any event within one (1) Business Day, if a
Subsidiary designated as a “Down REIT” ceases to meet all the requirements of
the definition of the term “Down REIT”.

 

Section 12.22.  Effect on Existing Credit Agreement.

 

(a)                                 Existing Credit Agreement.  Upon
satisfaction of the conditions precedent set forth in Section 5.1., this
Agreement shall exclusively control and govern the mutual rights and obligations
of the parties hereto with respect to the Existing Credit Agreement, and the
Existing Credit Agreement shall be superseded by this Agreement in all respects,
on a prospective basis only.

 

(b)                                 NO NOVATION.  THE PARTIES HERETO HAVE
ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER AND IN CONNECTION WITH, THE EXISTING CREDIT AGREEMENT. 
THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER
UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).

 

Section 12.23.  Assumption by Borrower; Release of Parent.

 

Upon and subject to satisfaction of the conditions set forth in Section 5.1.,
(a) the Parent shall be deemed to have assigned to the Borrower in full all of
the Parent’s rights and benefits under the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement) to which the
Parent is a party, (b) the Borrower shall be deemed to have unconditionally,
absolutely and

 

117

--------------------------------------------------------------------------------


 

irrevocably assumed in full all of the Parent’s obligations and liabilities
(including without limitation, all Obligations (as defined in the Existing
Credit Agreement) of the Parent), and agrees to perform and observe all of the
payment and other obligations, covenants, agreements, duties and liabilities of
the Parent, under the Existing Credit Agreement, as amended and restated by this
Agreement, the other Loan Documents (as defined in the Existing Credit
Agreement) to which the Parent is a party and the Fee Letters, (c) the Parent
shall be released and discharged from all of the Parent’s obligations and
liabilities (including without limitation, all Obligations (as defined in the
Existing Credit Agreement) of the Parent) under the Existing Credit Agreement,
the other Loan Documents (as defined in the Existing Credit Agreement) to which
the Parent is a party and the Fee Letters and (d) the Administrative Agent, the
Issuing Banks and the Lenders shall be deemed to have consented to the
Assumption and the release of the Parent described in the immediately preceding
clause (c).

 

Section 12.24.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signatures on Following Pages]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

 

EQC OPERATING TRUST

 

 

 

 

 

 

 

By:

/s/ Adam Markman

 

 

Name: Adam Markman

 

 

Title: Executive Vice President, Treasurer and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Swingline Lender, as an Issuing
Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Winita Lau

 

 

Name: Winita Lau

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank
and as a Lender

 

 

 

 

 

 

By:

/s/ Sangeeta Mahadevan

 

 

Name: Sangeeta Mahadevan

 

 

Title: Executive Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank and as

 

a Lender

 

 

 

 

 

 

By:

/s/ Cheryl Sneor

 

 

Name: Cheryl Sneor

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sheena Lee

 

 

Name: Sheena Lee

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Fennell

 

 

Name: Kevin Fennell

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

Name: Brian Tuerff

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Lori Chambers

 

 

Name: Lori Chambers

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Curt Steiner

 

 

Name: Curt Steiner

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Rory Desmond

 

 

Name: Rory Desmond

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ John Murphy

 

 

Name: John Murphy

 

 

Title: SVP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ William G. Karl

 

 

Name: William G. Karl

 

 

Title: Executive Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Chad Hale

 

 

Name: Chad Hale

 

 

Title: Director & Execution Head, REGAL

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION, as a Lender

 

 

 

 

 

 

By:

/s/ Michael Glandt

 

 

Name: Michael Glandt

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

Branch Banking and Trust Company

 

 

 

 

 

 

By:

/s/ Mark Edwards

 

 

Name: Mark Edwards

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

By:

/s/ Helga Blum

 

 

Name: Helga Blum

 

 

Title: Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Ashish Tandon

 

 

Name: Ashish Tandon

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Michael J. Sedivy

 

 

Name: Michael J. Sedivy

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with EQC Operating
Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK
CO. LTD, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Ming-Che Yang

 

 

Name: Ming-Che Yang

 

 

Title: AGM & AVP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Revolving
Commitment

 

5-Year Term Loan

 

7-Year Term Loan

 

Wells Fargo Bank, National Association

 

$

68,083,334.00

 

$

20,250,000.00

 

$

50,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

70,333,333.00

 

N/A

 

N/A

 

Bank of America, N.A.

 

$

70,333,333.00

 

$

18,000,000.00

 

N/A

 

Royal Bank of Canada

 

$

59,250,000.00

 

N/A

 

N/A

 

BMO Harris Bank, N.A.

 

$

59,250,000.00

 

$

15,750,000.00

 

N/A

 

Compass Bank

 

$

59,250,000.00

 

$

15,750,000.00

 

N/A

 

Regions Bank

 

$

47,500,000.00

 

$

12,500,000.00

 

$

16,000,000.00

 

U.S. Bank National Association

 

$

47,500,000.00

 

$

28,250,000.00

 

$

16,000,000.00

 

TD Bank, N.A.

 

$

35,500,000.00

 

$

9,500,000.00

 

$

13,000,000.00

 

PNC Bank, National Association

 

$

35,500,000.00

 

$

9,500,000.00

 

$

32,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

35,500,000.00

 

$

9,500,000.00

 

N/A

 

The Bank of Nova Scotia

 

$

35,500,000.00

 

$

9,500,000.00

 

N/A

 

Fifth Third Bank, an Ohio Banking Corporation

 

$

35,500,000.00

 

$

9,500,000.00

 

N/A

 

Branch Banking and Trust Company

 

$

23,750,000.00

 

$

24,250,000.00

 

$

16,000,000.00

 

The Bank of New York Mellon

 

$

23,750,000.00

 

$

6,250,000.00

 

$

10,000,000.00

 

Capital One, National Association

 

$

19,750,000.00

 

$

5,250,000.00

 

$

32,000,000.00

 

Associated Bank, National Association

 

$

19,750,000.00

 

$

5,250,000.00

 

$

8,000,000.00

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

4,000,000.00

 

$

1,000,000.00

 

$

7,000,000.00

 

TOTAL

 

$

750,000,000

 

$

200,000,000

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(b)

 

Ownership Structure

 

See attached.

 

--------------------------------------------------------------------------------


 

[g214591ko35i001.gif]

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(g)

 

Indebtedness and Guaranties

 

Existing Indebtedness as of September 30, 2016 (dollars in thousands)

 

 

 

Interest
Rate

 

Principal
Balance

 

Maturity
Date

 

Open at
Par Date

 

Due at
Maturity

 

Years to
Maturity

 

Unsecured Debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

Unsecured Floating Rate Debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolving credit facility (LIBOR + 125 bps) (1)

 

1.78

%

$

—

 

1/28/2019

 

Open

 

$

—

 

2.3

 

Term loan (LIBOR + 140 bps) (2)

 

1.93

%

200,000

 

1/28/2020

 

Open

 

200,000

 

3.3

 

Term loan (LIBOR + 180 bps) (2)

 

2.33

%

200,000

 

1/28/2022

 

Open

 

200,000

 

5.3

 

Total / weighted average unsecured floating rate debt

 

2.13

%

$

400,000

 

 

 

 

 

$

400,000

 

4.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unsecured Fixed Rate Debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

6.25% Senior Unsecured Notes Due 2017 (3)

 

6.25

%

250,000

 

6/15/2017

 

12/15/2016

 

250,000

 

0.7

 

6.65% Senior Unsecured Notes Due 2018

 

6.65

%

250,000

 

1/15/2018

 

7/15/2017

 

250,000

 

1.3

 

5.875% Senior Unsecured Notes Due 2020

 

5.88

%

250,000

 

9/15/2020

 

3/15/2020

 

250,000

 

4.0

 

5.75% Senior Unsecured Notes Due 2042

 

5.75

%

175,000

 

8/1/2042

 

8/1/2017

 

175,000

 

25.9

 

Total / weighted average unsecured fixed rate debt

 

6.16

%

$

925,000

 

 

 

 

 

$

925,000

 

6.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secured Debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

Secured Fixed Rate Debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

Parkshore Plaza

 

5.67

%

41,275

 

5/1/2017

 

12/1/2016

 

41,275

 

0.6

 

1735 Market Street (4)

 

5.66

%

168,103

 

12/2/2019

 

12/1/2016

 

160,710

 

3.2

 

206 East 9th Street

 

5.69

%

27,164

 

1/5/2021

 

7/5/2020

 

24,836

 

4.3

 

33 Stiles Lane

 

6.75

%

2,510

 

3/1/2022

 

12/1/2021

 

—

 

5.4

 

97 Newberry Road

 

5.71

%

6,024

 

3/1/2026

 

None

 

—

 

9.4

 

Total / weighted average secured fixed rate debt

 

5.68

%

$

245,076

 

 

 

 

 

$

226,821

 

3.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total / weighted average (5)

 

5.06

%

$

1,570,076

 

 

 

 

 

$

1,551,821

 

5.4

 

 

--------------------------------------------------------------------------------

(1)         Represents amounts outstanding on EQC’s $750,000 revolving credit
facility as of September 30, 2016.  The interest rate presented is as of
September 30, 2016, and equals LIBOR plus 1.25%.  We also pay a 25 basis point
facility fee annually.  The spread over LIBOR and the facility fee vary
depending upon EQC’s credit rating.

(2)         Represents amounts outstanding on EQC’s term loans as of
September 30, 2016.  The interest rate presented is as of September 30, 2016,
and equals LIBOR plus 1.4% for the loan maturing on January 28, 2020, and LIBOR
plus 1.8% for the loan maturing January 28, 2022.  The spreads over LIBOR vary
depending upon EQC’s credit rating.  We entered into an interest rate cap with
coverage effective April 1, 2016 that caps LIBOR at 2.5% until March 1, 2019.

(3)         On November 1, 2016, we delivered notice of our intent to redeem at
par our $250 million 6.25% senior unsecured notes due 2017 on December 15,
2016.  The notes will be redeemed for cash at a price equal to 100% of the
principal amount of the notes plus any accrued and unpaid interest up to, but
excluding, the redemption date.

(4)         Interest is payable at a rate equal to LIBOR plus 2.625% but has
been fixed by a cash flow hedge, which sets the rate at approximately 5.66%
until December 1, 2016.  The open at par date in the table above reflects the
swap expiration date, as the debt at 1735 Market Street is otherwise open for
repayment.

(5)         Total debt outstanding as of September 30, 2016, including net
unamortized premiums, discounts, and deferred financing fees was $1,557,260. 
Net unamortized deferred financing fees related to our revolving credit facility
of $3,768 are included in other assets, net on our condensed consolidated
balance sheets as of September 30, 2016.

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(h)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.1.(v)

 

Unencumbered Assets; Unencumbered Mortgage Notes

 

Unencumbered Assets:

 

 

 

 

 

 

 

 

 

No. of

Property

 

City

 

State

 

Buildings

1

 

1225 Seventeenth Street

 

Denver

 

CO

 

1

2

 

5073, 5075, & 5085 S. Syracuse Street

 

Denver

 

CO

 

1

3

 

1601 Dry Creek Drive

 

Longmont

 

CO

 

1

4

 

1250 H Street, NW

 

Washington

 

DC

 

1

5

 

Georgetown-Green and Harris Buildings

 

Washington

 

DC

 

2

6

 

802 Delaware Avenue

 

Wilmington

 

DE

 

1

7

 

6600 North Military Trail

 

Boca Raton

 

FL

 

3

8

 

1200 Lakeside Drive

 

Bannockburn

 

IL

 

1

9

 

600 West Chicago Avenue

 

Chicago

 

IL

 

2

10

 

8750 Bryn Mawr Avenue

 

Chicago

 

IL

 

2

11

 

109 Brookline Avenue

 

Boston

 

MA

 

1

12

 

111 Market Place

 

Baltimore

 

MD

 

1

13

 

25 S. Charles Street

 

Baltimore

 

MD

 

1

14

 

820 W. Diamond

 

Gaithersburg

 

MD

 

1

15

 

Danac Stiles Business Park

 

Rockville

 

MD

 

3

16

 

East Eisenhower Parkway

 

Ann Arbor

 

MI

 

2

17

 

4700 Belleview Avenue

 

Kansas City

 

MO

 

1

18

 

Cherrington Corporate Center

 

Moon Township

 

PA

 

7

19

 

1500 Market Street

 

Philadelphia

 

PA

 

1

20

 

1600 Market Street

 

Philadelphia

 

PA

 

1

21

 

Foster Plaza

 

Pittsburgh

 

PA

 

8

22

 

4515 Seton Center Parkway

 

Austin

 

TX

 

1

23

 

4516 Seton Center Parkway

 

Austin

 

TX

 

1

24

 

Bridgepoint Square

 

Austin

 

TX

 

5

25

 

Research Park

 

Austin

 

TX

 

4

26

 

333 108th Avenue NE

 

Bellevue

 

WA

 

1

27

 

600 108th Avenue NE

 

Bellevue

 

WA

 

1

28

 

625 Crane Street

 

Aurora

 

IL

 

1

29

 

2250 Pilot Knob Road

 

Mendota Heights

 

MN

 

1

30

 

411 Farwell Avenue

 

South St. Paul

 

MN

 

1

31

 

6200 Glenn Carlson Drive

 

St. Cloud

 

MN

 

1

32

 

Cabot Business Park Land

 

Mansfield

 

MA

 

0

 

 

Unencumbered Subtotal

 

 

 

 

 

59

 

A-1

--------------------------------------------------------------------------------


 

Unencumbered Mortgage Notes: (dollars in thousands)

 

 

 

 

 

 

 

 

 

Interest

 

9/30/2016

 

 

 

Mortgage Note

 

City

 

State

 

Rate

 

Balance

 

Maturity

 

1.

 

Dearborn, Michigan Portfolio

 

Dearborn

 

MI

 

6.0

%

$

7,687,500

 

1/24/2023

 

2.

 

Salina, New York

 

Salina

 

NY

 

6.0

%

393,754

 

4/30/2019

 

 

 

 

 

 

 

 

 

 

 

$

8,081,254

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

Schedule 9.8

 

Affiliate Transactions

 

None.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.             Assignor[s]:

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-4

--------------------------------------------------------------------------------


 

[Assignor [is] [is not] a Defaulting Lender]

 

2.             Assignee[s]:

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                         
                                                EQC Operating Trust

 

4.                                      Administrative
Agent:                         Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Amended and Restated
Credit Agreement dated as of November 10, 2016 among EQC Operating Trust, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Class
Assigned(7)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                                                              
              ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in the appropriate terminology for the types of Class under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “5-Year Term Loan Commitment,” “7-Year Term Loan Commitment,” etc.)

 

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-5

--------------------------------------------------------------------------------


 

Effective Date:                           , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed.

(12)  Add additional signature blocks as needed.

 

A-6

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Banks) is required by the terms of the Credit
Agreement.

 

A-7

--------------------------------------------------------------------------------


 

ANNEX 1

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2016 BY AND AMONG
EQC OPERATING TRUST, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-8

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BID RATE NOTE

 

, 20   

 

FOR VALUE RECEIVED, the undersigned, EQC OPERATING TRUST, a real estate
investment trust organized under the laws of Maryland (the “Borrower”), hereby
unconditionally promises to pay to                               or registered
assigns (the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to its address at 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
aggregate unpaid principal amount of Bid Rate Loans made by the Lender to the
Borrower under the Credit Agreement (defined below), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Bid Rate Loan, at such office at the rates
and on the dates provided in the Credit Agreement.

 

This Bid Rate Note is one of the “Bid Rate Notes” referred to in the Amended and
Restated Credit Agreement dated as of November 10, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder. 
Terms used but not otherwise defined in this Bid Rate Note have the respective
meanings assigned to them in the Credit Agreement.  The Credit Agreement
provides for the acceleration of the maturity of this Bid Rate Note upon the
occurrence of certain events and for prepayments of Bid Rate Loans upon the
terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Bid Rate Note.

 

THIS BID RATE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF DESIGNATION AGREEMENT

 

THIS DESIGNATION AGREEMENT dated as of                   ,       (the
“Agreement”) by and among                                     (the “Designating
Lender”),                                   (the “Designated Lender”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

 

WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Credit Agreement dated as of November 10, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EQC Operating Trust (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto;

 

WHEREAS, pursuant to Section 12.5.(g), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

 

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Designation.  Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.3. of the
Credit Agreement.  Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender.  The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

 

Section 2.  Designating Lender Not Discharged.  Notwithstanding the designation
of the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 12.9. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.

 

Section 3.  No Representations by Designating Lender.  The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.

 

C-1

--------------------------------------------------------------------------------


 

Section 4.  Representations and Covenants of Designated Lender.  The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement.  Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender.  The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation.  The Designated
Lender acknowledges and agrees that except as expressly required under the
Credit Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.

 

Section 5.  Appointment of Designating Lender as Attorney-In-Fact.  The
Designated Lender hereby appoints the Designating Lender as the Designated
Lender’s agent and attorney-in-fact, and grants to the Designating Lender an
irrevocable power of attorney, to receive any and all payments to be made for
the benefit of the Designated Lender under the Credit Agreement, to deliver and
receive all notices and other communications under the Credit Agreement and
other Loan Documents and to exercise on the Designated Lender’s behalf all
rights to vote and to grant and make approvals, waivers, consents of amendments
to or under the Credit Agreement or other Loan Documents.  Any document executed
by the Designating Lender on the Designated Lender’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the Designated
Lender.  The Borrower, each Administrative Agent and each of the Lenders may
rely on and are beneficiaries of the preceding provisions.

 

Section 6.  Acceptance by the Administrative Agent.  Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

 

Section 7.  Effect of Designation.  Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a

 

C-2

--------------------------------------------------------------------------------


 

right to make Bid Rate Loans as a Lender pursuant to Section 2.3. of the Credit
Agreement and the rights and obligations of a Lender related thereto; provided,
however, that the Designated Lender shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of the
Designated Lender which is not otherwise required to repay obligations of the
Designated Lender which are then due and payable.  Notwithstanding the
foregoing, the Designating Lender, as agent for the Designated Lender, shall be
and remain obligated to the Borrower, the Administrative Agent and the Lenders
for each and every of the obligations of the Designated Lender and the
Designating Lender with respect to the Credit Agreement.

 

Section 8.  Indemnification of Designated Lender.  The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

 

Section 9.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 11.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 12.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

 

Section 13.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 14.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

 

 

EFFECTIVE DATE:

 

 

 

 

 

 

 

 

 

DESIGNATING LENDER:

 

 

 

 

 

[NAME OF DESIGNATING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DESIGNATED LENDER:

 

 

 

 

 

[NAME OF DESIGNATED LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Accepted as of the date first written above.

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  EQC Operating Trust

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1002588 made pursuant to that certain “Amended and Restated
Credit Agreement” dated as of November 10, 2016 between Borrower, Administrative
Agent, the Lenders party thereto, as amended from time to time

 

Effective Date:                  , 20

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

 

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

D-1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

 

1.                                           

 

2.                                           

 

3.                                           

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

 

Wells Fargo Bank, N.A. Deposit Account Number:

 

Further Credit Information/Instructions:

 

D-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

 

1.

 

2.

 

3.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

 

Wells Fargo Bank, N.A. Deposit Account Number:

 

Further Credit Information/Instructions:

 

D-3

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

EQC OPERATING TRUST

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-4

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation.  Neither Administrative Agent, any
Issuing Bank, Swingline Lender nor any Lender makes any representations or
warranties other than those expressly made in this Agreement.  IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

D-5

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

D-6

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF 5-YEAR TERM NOTE

 

$

, 20       

 

FOR VALUE RECEIVED, the undersigned, EQC OPERATING TRUST, a real estate
investment trust organized under the laws of Maryland (the “Borrower”) hereby
unconditionally promises to pay to                             or registered
assigns (the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to its address at 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
principal sum of                     AND    /100 DOLLARS ($             )(or
such lesser amount as shall equal the aggregate unpaid principal amount of the
5-Year Term Loan made by the Lender to the Borrower under the Credit Agreement
(defined below)), on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount owing
hereunder, at the rates and on the dates provided in the Credit Agreement.

 

This 5-Year Term Note is one of the “5-Year Term Notes” referred to in the
Amended and Restated Credit Agreement dated as of November 10, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
5-Year Term Note upon the occurrence of certain events and for prepayments of
5-Year Term Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other person.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this 5-Year Term Note.

 

[This 5-Year Term Note is given in replacement of the 5-Year Term Note dated
        , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS 5-YEAR TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER 5-YEAR TERM NOTE.](1)

 

THIS 5-YEAR TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s 5-Year Term Loan has increased or decreased from what it
was initially.

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this 5-Year Term
Note under seal as of the date written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of               , 20   (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of November 10, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EQC OPERATING TRUST, a real estate investment trust organized under
the laws of Maryland (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders and the Issuing Banks (the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Banks each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”), without
duplication: (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender, the Issuing Banks or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Term Loans, Bid Rate Loans and Swingline Loans, and the Reimbursement
Obligations, and the payment of all interest, fees, charges, attorneys’ fees and
other amounts payable to any Lender, the Issuing Banks or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
reasonable and documented out-of-pocket costs and expenses, including, without

 

F-1

--------------------------------------------------------------------------------


 

limitation, attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document;

 

(b)                                 any lack of validity or enforceability of
any Guarantied Document or any assignment or transfer of any Guarantied
Document;

 

(c)                                  any furnishing to any of the Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, any other Loan Party or any other Person, or any
action taken with respect to this Guaranty by any trustee or receiver, or by any
court, in any such proceeding;

 

F-2

--------------------------------------------------------------------------------


 

(f)                                   any act or failure to act by any Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against any other Loan Party or any other Person to
recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by any Loan
Party or any other Person with respect to the liabilities of any Loan Party to
any of the Guarantied Parties, regardless of what liabilities of the Borrower
remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by any Loan Party or any other Person
against any Guarantied Party;

 

(k)                                 any change in the corporate existence,
structure or ownership of any Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under any
Guarantied Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full or release or
termination of the obligations of the Guarantors hereunder as provided by the
terms of the Credit Agreement).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement any Guarantied Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against any Loan Party or
any other Person; and (f) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Guarantied Parties shall
elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

 

F-3

--------------------------------------------------------------------------------


 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10 of the Credit Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding, subject to Section 3.10 of the Credit Agreement, such Guarantor
shall pay to the Administrative Agent and the Lenders such additional amount as
will result in the receipt by the Administrative Agent and the Lenders of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to

 

F-4

--------------------------------------------------------------------------------


 

any other Person, any such notice being hereby expressly waived, but in the case
of a Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.  Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation, to the extent
permitted under the Credit Agreement.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from any other
Loan Party on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

F-5

--------------------------------------------------------------------------------


 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH GUARANTOR, AND EACH OF THE GUARANTIED
PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)                                 EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS

 

F-6

--------------------------------------------------------------------------------


 

AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS,
THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF
THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent and any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

F-7

--------------------------------------------------------------------------------


 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents.  Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties for punitive damages
in respect of any claim in connection with, arising out of, or in any way
related to, this Guaranty, any of the other Guarantied Documents, or any of the
transactions contemplated by thereby.

 

Section 29. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

 

Section 31.  Definitions.  (a) For the purposes of this Guaranty:

 

F-8

--------------------------------------------------------------------------------


 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 As used herein, “Guarantors” shall mean, as
the context requires, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins this

 

F-9

--------------------------------------------------------------------------------


 

Guaranty as a Guarantor pursuant to Section 7.13. of the Credit Agreement, and
(c) the successors and permitted assigns of the foregoing.

 

(c)                                  Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

F-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

[NAME OF GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o EQC Operating Trust

 

                                                  

 

 

                                                  

 

 

Attention:

                  

 

Telecopier: (                  )

 

Telephone: (                  )

 

 

 

BORROWER:

 

 

 

EQC OPERATING TRUST

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Amended and Restated Credit
Agreement dated as of November 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EQC
OPERATING TRUST, a real estate investment trust organized under the laws of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, for its benefit and the benefit of the other
Guarantied Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of            , 20    (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby subject to the terms and conditions of the
Guaranty:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

F-12

--------------------------------------------------------------------------------


 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Following Page]

 

F-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o EQC OPERATING TRUST

 

                                                

 

 

                                                 

 

 

Attention:

            

 

Telecopier: (           )

 

Telephone: (           )

 

 

 

 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

F-14

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF CONTINUATION

 

            , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among EQC Operating Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is             , 20  .

 

2.                                      The Class of Loans subject to such
Continuation is:

 

o Revolving Loans

 

o 5-Year Term Loans

 

o 7-Year Term Loans

 

3.                                      The aggregate principal amount of the
Class of Loans indicated above subject to such Continuation is
$                         and the portion of such principal amount subject to
such Continuation is $                          .

 

4.                                      The current Interest Period of the Loans
subject to such Continuation ends on                 , 20  .

 

5.                                      The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o 7 days

 

o one month

 

o three months

 

o six months

 

[Signatures on Following Page]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF CONVERSION

 

            , 20   

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
              , 20  .

 

2.                                      The Class of Loans to be Converted is:

 

¨                  Revolving Loans

 

¨                  5-Year Term Loans

 

¨                  7-Year Term Loans

 

3.                                      The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

¨                  Base Rate Loan

 

¨                  LIBOR Loan

 

4.                                      The aggregate principal amount of the
Class and Type of Loans indicated above subject to the requested Conversion is
$                      and the portion of such principal amount subject to such
Conversion is $                   .(1)

 

--------------------------------------------------------------------------------

(1)                                 Each Conversion of Base Rate Loans of the
same Class into LIBOR Loans of the same Class shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.

 

H-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨            Base Rate Loan

 

¨            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨            7 days

 

¨            one month

 

¨            three months

 

¨            six months

 

[Signatures on Following Page]

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTICE OF REVOLVING BORROWING

 

         , 20   

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among EQC Operating Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate amount equal to $                   .

 

2.                                      The Borrower requests that such
Revolving Loans be made available to the Borrower on             , 20  .

 

3.                                      The proceeds of such Revolving Loans
will be used for                                            .

 

4.                                      The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

[Check one box only]

 

¨        Base Rate Loan

 

¨        LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨        7 days

 

¨        one month

 

¨        three months

 

¨        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default shall exist as of the date of the making of such Revolving Loan
or would exist immediately after giving effect thereto, and none of the limits
specified in

 

I-1

--------------------------------------------------------------------------------


 

Section 2.16. would be violated after giving effect thereto; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of the date of the making of such Revolving Loan with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents.  In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Revolving Loans
contained in Article V. of the Credit Agreement will have been satisfied (or
waived in accordance with the applicable provisions of the Loan Documents) at
the time such Revolving Loans are made.

 

[Signatures on Following Page]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

      , 20   

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.5.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $                   .(17)

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and immediately after making such Swingline
Loan, (a) no Default or Event of Default shall exist as of the date of the
making of such Swingline Loan or would exist immediately after giving effect
thereto, and none of the limits specified in Section 2.16. would be violated
after giving effect thereto; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects) on and as of the date of the making of such Swingline Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents.  In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested

 

--------------------------------------------------------------------------------

(17)                          Each Swingline Loan shall be in the minimum amount
of $1,000,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower.

 

J-1

--------------------------------------------------------------------------------


 

Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5.(b) of the Credit Agreement.

 

[Signatures on Following Page]

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[RESERVED]

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF REVOLVING NOTE

 

$             

         , 20   

 

FOR VALUE RECEIVED, the undersigned, EQC OPERATING TRUST, a real estate
investment trust organized under the laws of Maryland (the “Borrower”) hereby
unconditionally promises to pay to                             or registered
assigns (the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to its address as 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of                     AND    /100 DOLLARS
($             )(or such lesser amount as shall equal the aggregate unpaid
principal amount of Revolving Loans made by the Lender to the Borrower under the
Credit Agreement (defined below)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of November 10, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other person.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

[This Revolving Note is given in replacement of the Revolving Note dated      
  , 20    , in the original principal amount of $             previously
delivered to the Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.](18)

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

(18)                          Language to be included in case of an assignment
and need to issue a replacement note to an existing Lender, either because such
Lender’s Commitment has increased or decreased from what it was initially.

 

L-1

--------------------------------------------------------------------------------


 

[Signatures on Following Page]

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF 7-YEAR TERM NOTE

 

$          

            , 20   

 

FOR VALUE RECEIVED, the undersigned, EQC OPERATING TRUST, a real estate
investment trust organized under the laws of Maryland (the “Borrower”) hereby
unconditionally promises to pay to                             or registered
assigns (the “Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to its address at 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified  in writing by the Administrative Agent to the
Borrower, the principal sum of                     AND    /100 DOLLARS
($             )(or such lesser amount as shall equal the aggregate unpaid
principal amount of the 7-Year Term Loan made by the Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

 

This 7-Year Term Note is one of the “7-Year Term Notes” referred to in the
Amended and Restated Credit Agreement dated as of November 10, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
7-Year Term Note upon the occurrence of certain events and for prepayments of
7-Year Term Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other person.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this 7-Year Term Note.

 

[This 7-Year Term Note is given in replacement of the 7-Year Term Note dated
        , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS 7-YEAR TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER 7-YEAR TERM NOTE.](19)

 

THIS 7-YEAR TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

(19)                          Language to be included in case of an assignment
and need to issue a replacement note to an existing Lender, either because such
Lender’s 5-Year Term Loan has increased or decreased from what it was initially.

 

M-1

--------------------------------------------------------------------------------


 

[Signatures on Following Page]

 

M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this 7-Year Term
Note under seal as of the date written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

M-3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF SWINGLINE NOTE

 

$75,000,000

         , 20    

 

FOR VALUE RECEIVED, the undersigned, EQC OPERATING TRUST, a real estate
investment trust organized under the laws of Maryland (the “Borrower”), hereby
promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION or registered assigns
(the “Swingline Lender”) to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402-1916, or at such other address as may be specified
in writing by the Swingline Lender to the Borrower, the principal sum of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (defined below)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

 

This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement dated as of November 10, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder. 
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.  The Credit Agreement
provides for the acceleration of the maturity of this Swingline Note upon the
occurrence of certain events and for prepayments of Swingline Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other person.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

N-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

N-2

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF BID RATE QUOTE REQUEST

 

                       ,      

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      The Borrower hereby requests Bid Rate
Quotes for the following proposed Bid Rate Borrowings:

 

Borrowing Date

 

Amount(1)

 

Type(2)

 

Interest Period(3)

 

           , 20   

 

$

 

 

                    

 

                  days

 

 

2.                                      The Rated Party’s Credit Rating, as
applicable, as of the date hereof is:

 

S&P           

Moody’s            

Fitch                 

 

3.                                      The proceeds of this Bid Rate Borrowing
will be used for the following purpose:

 

4.                                      After giving effect to the Bid Rate
Borrowing requested herein, the total amount of Bid Rate Loans outstanding shall
be $              .

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Minimum amount of $5,000,000 and integral
multiples of $500,000 in excess thereof.

 

(2)                                 Insert either Absolute Rate (for Absolute
Rate Loan) or LIBOR Margin (for LIBOR Margin Loan).

 

(3)                                 Must be between 7 and 180 days.

 

O-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

O-2

--------------------------------------------------------------------------------


 

 

EQC OPERATING TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

O-3

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF BID RATE QUOTE

 

               ,       

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

In response to the Borrower’s Bid Rate Quote Request dated              , 20  ,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:

 

1.                                      Quoting
Lender:                                   

 

2.                                      Person to contact at quoting
Lender:                              

 

3.                                      The undersigned offers to make Bid Rate
Loan(s) in the following principal amount(s), for the following Interest
Period(s) and at the following Bid Rate(s):

 

Borrowing Date

 

Amount(1)

 

Type(2)

 

Interest Period(3)

 

Bid Rate

 

 

 

 

 

 

 

 

 

 

 

        , 20     

 

$

 

 

 

 

            days

 

       

%

        , 20     

 

$

 

 

 

 

            days

 

       

%

        , 20     

 

$

 

 

 

 

            days

 

       

%

 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate
Loan(s) for which any offer(s) [is/are] accepted, in whole or in part.

 

--------------------------------------------------------------------------------

(1)                                 Minimum amount of $5,000,000 and integral
multiples of $500,000 in excess thereof.

 

(2)                                 Insert either Absolute Rate (for Absolute
Rate Loan) or LIBOR Margin (for LIBOR Margin Loan).

 

(3)                                 Must be between 7 and 180 days.

 

P-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.

 

 

[NAME OF QUOTING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

P-2

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF BID RATE QUOTE ACCEPTANCE

 

               , 20     

 

Wells Fargo Bank, National Association, as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn:  Scott Solis

Telecopier:    312-782-0969

Telephone:    312-269-4818

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on             ,      :

 

Quote Date

 

Quoting Lender

 

Type

 

Amount Accepted

 

 

 

 

 

 

 

 

 

            , 20  

 

 

 

 

 

$

 

            , 20  

 

 

 

 

 

$

 

            , 20  

 

 

 

 

 

$

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
shall exist as of the date of the making of such Bid Rate Loan or would exist
immediately after giving effect thereto, and none of the limits specified in
Section 2.16. would be violated after giving effect thereto; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of the date of the making of such Bid Rate Loan with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents.  In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Bid Rate Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Bid Rate Loans are made.

 

[Signatures on Following Page]

 

Q-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

 

EQC OPERATING TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Q-2

--------------------------------------------------------------------------------


 

EXHIBIT R-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:           , 20   

 

 

R-1-1

--------------------------------------------------------------------------------


 

EXHIBIT R-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:           , 20   

 

 

R-2-1

--------------------------------------------------------------------------------


 

EXHIBIT R-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:           , 20   

 

 

R-3-1

--------------------------------------------------------------------------------


 

EXHIBIT R-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:           , 20   

 

 

R-4-1

--------------------------------------------------------------------------------


 

EXHIBIT S

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EQC Operating Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned,             
of the Borrower, hereby certifies on behalf of the Borrower and not in his/her
individual capacity to the Administrative Agent, the Issuing Banks and the
Lenders that, as of the end of the fiscal             ending            :

 

1.             The undersigned has reviewed the terms of the Credit Agreement
and has made a review of the transactions, financial condition and other affairs
of the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on,                , 20  .

 

2.                                      Schedule 1 attached hereto sets forth in
reasonable detail as of the end of such fiscal quarter or fiscal year, as the
case may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Section 9.1. of the Credit Agreement
(and identifying the exclusions made to comply with Section 1.3. of the Credit
Agreement).

 

3.                                      To the best of the undersigned’s
knowledge, information and belief after due inquiry, no Default or Event of
Default exists [or will exist immediately after giving effect to the
Reorganization](23) [except as set forth on Schedule 2 hereto, which accurately
describes the nature of the Default(s) or Event(s) of Default, when such
Default(s) or Event(s) of Default occurred and the actions which the Borrower is
taking with respect to such condition(s), event(s) or failure(s)].

 

4.                                      The representations and warranties of
the Borrower and the other Loan Parties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty is and shall be true and correct in all
respects), except to the extent such representations or warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.

 

--------------------------------------------------------------------------------

(23)  To only be included in the Compliance Certificate delivered on the
Effective Date.

 

--------------------------------------------------------------------------------


 

[5.                                  Attached hereto as Annex 1 are the material
assumption and contribution agreements entered into between or among any of the
Parent, the Borrower or any other Subsidiary to effect the Reorganization,
including in any event (A) all such agreements effecting the contribution to the
Borrower or any of its Subsidiaries of all Properties and other assets of the
Parent and any of its other Subsidiaries other than assets permitted to be held
by the Parent and its Subsidiaries under Section 7.15.(a) of the Credit
Agreement and (B) any such assumption agreements executed by the Borrower with
respect to the Indebtedness of the Parent permitted to exist under
Section 7.15.(a)(3)(iii) of the Credit Agreement.](24)

 

[6.                                  The Reorganization has been, or will be
substantially contemporaneously with the effectiveness of the Credit Agreement,
consummated.](25)

 

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of            , 20  .

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(24)  To only be included in the Compliance Certificate delivered on the
Effective Date.

 

(25)  To only be included in the Compliance Certificate delivered on the
Effective Date.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

[Defaults/Events of Default]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

[Assumption and Contribution Agreements]

 

--------------------------------------------------------------------------------